        

LOAN AGREEMENT
by and among
GLOWPOINT, INC.
AND ITS SUBSIDIARIES,
as Borrowers,
and
MAIN STREET CAPITAL CORPORATION,
as Agent,
and
THE LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders
October 17, 2013









--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page



Section 1
Definitions And Terms    1

1.1
Definitions    1

1.2
Other Interpretive Provisions    19

1.3
Accounting Principles    21

1.4
Time    21

Section 2
Loan Commitment    21

2.1
Loans    21

2.2
Term Loan Procedure    23

2.3
Permitted Prepayment    23

2.4
Mandatory Prepayment    23

2.5
Joint and Several Obligations    24

2.6
Extension of Revolving Loan Maturity Date    25

Section 3
Terms Of Payment    25

3.1
Note and Payments Generally    25

3.2
Loan Payments    26

3.3
Order of Application    26

3.4
Interest Rate    27

3.5
Default Rate; Late Charge    27

3.6
Interest Calculations    27

3.7
Maximum Rate    27

3.8
Status of Lenders and Treatment of Certain Refunds    28

Section 4
Fees and Expenses    31

4.1
Treatment of Fees and Expenses    31

4.2
Application and Closing Fees    31

Section 5
Conditions Precedent    32

5.1
To Closing    32

5.2
To Initial Term Loan    32

5.3
To Additional Term Loans    35

5.4
To Revolving Loans    37

5.5
No Waiver    37

Section 6
Security    37

6.1
Collateral; After-Acquired Property    37


i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



6.2
Financing Statements    38

6.3
Priority    38

Section 7
Representations And Warranties    38

7.1
Existence, Good Standing, and Authority to do Business    38

7.2
Subsidiaries    39

7.3
Authorization, Compliance, and No Default    39

7.4
Binding Effect    39

7.5
Litigation    39

7.6
Taxes    40

7.7
Environmental Matters    40

7.8
Ownership of Assets; Intellectual Property    40

7.9
Liens    41

7.10
Debt    41

7.11
Insurance    41

7.12
Full Disclosure    41

7.13
Place of Business    41

7.14
Use of Proceeds    41

7.15
Employee Plans    42

7.16
Labor Matters    42

7.17
Trade Names    43

7.18
Transactions with Affiliates    44

7.19
Government Regulation    44

7.20
Capitalization    44

7.21
Compliance with Laws; Certain Operations    45

7.22
Solvency    45

7.23
Financials    45

7.24
Absence of Undisclosed Liabilities    46

7.25
Employee Matters    46

Section 8
Affirmative Covenants    47

8.1
Items to be Furnished    47

8.2
Books and Records    50

8.3
Inspections    51


ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



8.4
Taxes    51

8.5
Payment of Obligations and Compliance with Contracts    51

8.6
Indemnification    51

8.7
Maintenance of Existence, Assets, and Business    53

8.8
Insurance    53

8.9
Further Assurances    54

8.10
Compliance with Laws; Environmental and Safety Laws    54

8.11
Expenses    55

8.12
Application of Insurance Proceeds, Eminent Domain, Proceeds and Conditions to
Disbursement    55

8.13
Use of Proceeds    56

8.14
Board of Directors    56

Section 9
Negative Covenants    56

9.1
Debt    57

9.2
Liens    57

9.3
Compliance with Laws and Documents    57

9.4
Loans, Advances, and Investments    57

9.5
Distributions    58

9.6
Acquisitions, Mergers and Dissolutions    58

9.7
Assignment    59

9.8
Fiscal Year and Accounting Methods    59

9.9
Sale of Assets    59

9.10
New Businesses    59

9.11
Employee Plans    59

9.12
Transactions with Affiliates    59

9.13
Taxes    60

9.14
Prepayment of Debt; Subordinated Debt    60

9.15
Issuance and Ownership of Equity Securities    60

9.16
Lease Obligations    60

9.17
Capital Expenditures    60

9.18
Amendments or Changes in Agreements    60

9.19
Compensation    61


iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



9.20
Bank Accounts    61

9.21
Negative Pledge    61

Section 10
Financial Covenants    61

10.1
Fixed Charge Coverage Ratio    61

10.2
Funded Debt to EBITDA Ratio    62

Section 11
Default    62

11.1
Payment of Obligation    62

11.2
Covenants    62

11.3
Debtor Relief    62

11.4
Judgments and Attachments    63

11.5
Misrepresentation    63

11.6
Default Under Other Agreements    63

11.7
Validity and Enforceability of Loan Documents    63

11.8
Change of Control, Change of Management or Control Event    63

11.9
Subordination Agreement    63

11.10
Material Adverse Event    64

Section 12
Rights And Remedies    64

12.1
Remedies Upon Default    64

12.2
Borrower Waivers    64

12.3
Performance by Agent    64

12.4
Not in Control    64

12.5
Course of Dealing    65

12.6
Cumulative Rights    65

12.7
Application of Proceeds    65

12.8
Diminution in Value of Collateral    65

Section 13
Agent    65

13.1
Appointment and Authorization of Agent    65

13.2
Rights as a Lender    66

13.3
Exculpatory Provisions    66

13.4
Reliance by Agent    67

13.5
Delegation of Duties    67

13.6
Resignation; Removal of Agent    67


iv

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



13.7
Non-Reliance on Agent and Other Lenders    68

13.8
No Other Duties, Etc    68

13.9
Agent May File Proofs of Claim    68

13.10
Collateral Matters    69

Section 14
Miscellaneous    70

14.1
Headings    70

14.2
Non-Business Days    70

14.3
Communications    70

14.4
Survival    71

14.5
Governing Law    71

14.6
Invalid Provisions    71

14.7
Multiple Counterparts    71

14.8
Amendments; Conflicts; Successors and Assigns; Participations    72

14.9
Term    73

14.10
Marshaling; Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances    73

14.11
Arbitration    73

14.12
No Implied Waivers; Cumulative Remedies; Writing Required    74

14.13
Electronic Submissions    74

14.14
Jury Waiver    75

14.15
Venue and Service of Process    75

14.16
Marketing and Disclosure Rights of Lenders    76

14.17
Managerial Assistance by Lenders    76

14.18
Entirety    76




v

--------------------------------------------------------------------------------




LOAN AGREEMENT
THIS LOAN AGREEMENT (this “Agreement”) is entered into as of October 17, 2013
(the “Closing Date”), by and among GLOWPOINT, INC., a Delaware corporation (the
“Company”) and each of the Company’s Subsidiaries, current and future from time
to time party hereto (each, a “Borrower” and collectively, “Borrowers”), and
MAIN STREET CAPITAL CORPORATION, a Maryland corporation (“MSCC”, and together
with its successors and assigns, individually and collectively, “Lender”), and
MSCC, as administrative agent and collateral agent for itself and the other
Lenders (in such capacity, “Agent”).
RECITALS
A.    Borrowers have requested that Lenders make (i) senior secured term loans
from time to time to Borrowers in an aggregate amount not to exceed $11,000,000,
including an initial term loan on the date hereof in an amount equal to
$9,000,000, and (ii) senior secured revolving loans in an aggregate amount not
to exceed $2,000,000 at any one time outstanding.
B.    Lenders are willing to make the initial term loan and revolving loans to
Borrowers and may, but is not obligated to make, such additional term loans to
Borrowers, in each case, subject to the terms and conditions in this Agreement.
Accordingly, Borrowers, Agent and Lender agree as follows:
Section 1Definitions And Terms.
1.1    Definitions. As used in the Loan Documents:
AAA is defined in Section 14.11.
ACH Authorization Agreements means those certain Authorization Agreements for
Pre‑Authorized Payments (Debit) executed by each Borrower in favor of each
Lender.
Accounting Firm is defined in Section 8.1(a)(i).
Additional Term Loans is defined in Section 2.1(b).
Additional Term Loan Commitment means $2,000,000.
Affiliate of a Person means any other Person that directly or indirectly
controls, or is controlled by, or is under common control with, that Person and
the family members of any such Person that is a natural Person. For purposes of
this definition “control,” “controlled by,” and “under common control with” mean
possession, directly or indirectly, of power to direct (or cause the direction
of) management or policies of a Person, whether through ownership of Equity
Securities, Voting Interests or other ownership interests, by contract, or
otherwise; provided, however, that any director, executive officer, manager or
other Person which owns directly or indirectly ten percent (10%) or more of the
securities of any other Person having ordinary voting power for the election of
directors or managers shall be deemed to control such other Person. For the
purposes of this

- 1 -

--------------------------------------------------------------------------------




Agreement and each other Loan Document, under no circumstances shall Agent or
any Lender be deemed to be an Affiliate of any Borrower or any Borrower’s
Affiliates.
Agent is defined in the introductory paragraph of this Agreement, and includes
any successor Agent appointed pursuant to Section 13.6.
Agreement means this Loan Agreement, as amended, restated, supplemented or
otherwise modified from time to time.
Approved Electronic Form is defined in Section 14.13.
Approved Electronic Form Notice is defined in Section 14.13.
Available Revolving Amount means, when determined, the excess of (a) the lesser
of (i) the Revolving Loan Commitment and (ii) the Borrowing Base Amount over (b)
the Revolving Loan Principal Debt, if any.
Beneficial Ownership and Beneficial Owner have the meanings given them in
Rule 13d-3 under the Securities Exchange Act of 1934, as in effect from time to
time.
Board of Directors means, with respect to any Person (other than a natural
person), the board of managers, board of directors or similar governing body of
such Person. The Board of Directors of a limited partnership shall be the Board
of Directors of its general partner. The Board of Directors of any limited
liability company that is managed by its sole Equityholder shall be the Board of
Directors of such sole Equityholder.
Borrower and Borrowers is defined in the introductory paragraph hereto.
Borrower Collateral is defined in Section 6.1(a).
Borrower Pledge Agreement means that certain Pledge Agreement dated the Closing
Date, by and among each of Borrowers, as pledgors, and Agent, as secured party
for the ratable benefit of Agent and the Lenders, with respect to 100% of each
Borrower’s ownership of its respective Subsidiaries, in the form attached hereto
as Exhibit B.
Borrowing Base means an amount equal to the product of seventy five percent
(75%) of Eligible Accounts Receivable which shall be derived directly from
Borrowers’ financial statements and accounting records and shall be determined
in accordance with GAAP and on a basis consistent with Borrowers’ historical
financial statements.
Borrowing Base Amount means the amount resulting from the calculation of the
Borrowing Base as included on the most recent Borrowing Base Certificate
submitted pursuant to Section 5.4 or Section 8.1.
Borrowing Base Certificate means a certificate substantially in the form of
Exhibit I signed by a Responsible Officer of the Company.

- 2 -

--------------------------------------------------------------------------------




Business Day means any day which is not a Saturday, Sunday, or other day on
which commercial banks in Houston, Texas are authorized or obligated to close.
Capital Expenditures means, without duplication, the following: (a) the
aggregate amount of Borrowers’ expenditures for fixed or capital assets
determined in accordance with GAAP (including replacements, capitalized repairs
and improvements but excluding any Insurance Proceeds or Eminent Domain Proceeds
used to replace fixed assets in accordance with Section 8.12, following a
casualty event or condemnation with respect thereto), plus (b) to the extent not
included in clause (a), the aggregate principal portion of all of Borrowers’
payments under any Capital Lease required to be capitalized in accordance with
GAAP (excluding the portion thereof allocable to interest expense).
Capital Lease means any lease (or sublease or other similar arrangement
conveying the right to use) of property, real or personal, which is required to
be classified and accounted for as a liability for a capital lease on a balance
sheet of such Person under GAAP, and the amount of such lease shall be the
capitalized amount thereof determined in accordance with GAAP.
Cash Distributions means a Distribution made in cash.
Cash Equivalents means (a) United States dollars, (b) securities issued or
directly and fully guaranteed or insured by the United States government or any
agency or instrumentality thereof having maturities of less than one year from
the date of acquisition, (c) certificates of deposit and Eurodollar time
deposits with maturities of less than one year from the date of acquisition,
bankers’ acceptances with maturities of less than one year and overnight bank
deposits, in each case with any domestic commercial bank having capital and
surplus in excess of $100,000,000, (d) repurchase obligations with a term of not
more than seven days for underlying securities of the types described in clauses
(b) and (c) entered into with any financial institution meeting the
qualifications specified in clause (c) immediately above, (e) commercial paper
having the highest rating obtainable from Moody’s or Standard & Poor’s Ratings
Services and in each case maturing within nine months after the date of
acquisition and (f) interests in money market funds at least ninety-five percent
(95%) of the assets of which constitute Cash Equivalents of the type described
in clauses (a) through (e) immediately above.
Change of Control means, without the prior written consent of Agent and Lender,
the occurrence of any of the following: (a) the sale, transfer, conveyance or
other disposition (other than by way of merger or consolidation) to any Person
(other than a Borrower), in one or a series of transactions, of all or
substantially all of the assets of Borrowers taken as a whole; (b) any “person”
or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the Securities
Exchange Act) (but excluding GP Investment Holdings, LLC) becomes the
“beneficial owner” (as defined in Rule l3d‑3 under the Securities Exchange Act)
of more than 35% of the then outstanding Voting Interests of the Company; or (c)
the failure by the Company to own, directly or indirectly, one hundred percent
(100%) of the Equity Securities of any other Borrower.
Change of Management means, without prior written consent of Lender, (a) the
occurrence of Holst ceasing to be the Chief Executive Officer of the Company
performing duties for the Company substantially similar to or greater than those
performed by him as of the Closing Date

- 3 -

--------------------------------------------------------------------------------




and (b) the Company failing to hire a suitable replacement (as determined by the
Company’s Board of Directors) for Holst within ninety (90) days following the
date on which Holst (x) ceased to be an employee of the Company or (y) ceased to
perform such duties.
Closing means the closing of the Initial Term Loan.
Closing Date is defined in the introductory paragraph of this Agreement.
Collateral is defined in Section 6.3.
Commitment Letter means that certain conditional commitment letter dated July 1,
2013, addressed to the Company by MSCC and accepted and agreed to by the
Company.
Company is defined in the introductory paragraph hereto.
Compliance Certificate means a certificate substantially in the form of
Exhibit G signed by a Responsible Officer of the Company.
Connection Taxes means, with respect to any Lender, any Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan Document).
Control Event means the occurrence of either of the following: (a) the execution
of any agreement, letter of intent, or agreement in principle, with respect to
any proposed transaction or event or series of transactions or events which,
individually or in the aggregate, may reasonably be expected to result in a
Change of Control or a Change of Management, or (b) the execution of any written
agreement which, when fully performed by the parties thereto would result in a
Change of Control or a Change of Management, in each case, except for the above
which (i) would result in or is conditioned on the full and complete payment of
all Obligations or (ii) is non-binding and does not explicitly contemplate any
Obligations remaining outstanding.
Current Financials means (a) until the first delivery of consolidated financial
statements of Borrowers pursuant to Section 8.1, the Financial Statements, and
(b) after the first delivery of consolidated financial statements of Borrowers
under Section 8.1, the consolidated financial statements of Borrowers most
recently delivered to Lender under Section 8.1 as of the date of determination.
Debt means (without duplication), with respect to any Borrower, (a) all
obligations required by GAAP to be classified upon such Borrower’s balance sheet
as liabilities, (b) all obligations of such Borrower for borrowed money (whether
as a direct obligor on a promissory note, a reimbursement obligor on a letter of
credit, a guarantor, or otherwise), excluding the accounting impact of any
discount to the GAAP book value of the Debt instrument resulting from the
allocation of proceeds from such borrowed money between the Debt instrument and
concurrently issued equity

- 4 -

--------------------------------------------------------------------------------




interests granted by such Borrower, (c) liabilities to the extent secured (or
for which and to the extent the holder of the Debt has an existing right,
contingent or otherwise, to be so secured) by any Lien existing on property
owned or acquired by such Borrower, (d) Capital Leases and other obligations of
such Borrower that have been (or under GAAP should be) capitalized for financial
reporting purposes, and (e) all guaranties, endorsements, and other contingent
liabilities with respect to Debt or obligations of others. With respect to
Borrowers, Debt means the aggregate of the Debt of Borrowers.
Debt Service means, when determined, without duplication, the sum of (a) the
principal amount of all Funded Debt scheduled to be paid during the forward
12-month period (other than the current portion of the SRS Note due in the 12
months prior to the maturity date thereof), plus (b) (i) for the first three
fiscal quarters ending after the Closing Date, the sum of the (x) the Term Loan
Principal Debt times the interest rate applicable to the Term Loan Principal
Debt pursuant to Section 3.4 (and Section 3.5, if applicable) plus (y) the
average amount drawn under the Revolving Credit Facility during such fiscal
quarter times the interest rate applicable to the Revolving Loan Principal Debt
pursuant to Section 3.4 (and Section 3.5, if applicable), and thereafter (ii)
Interest Expense paid during the most recently completed 12‑month period.
Debtor Relief Laws means Title 11 of the United States Code and all other
applicable liquidation, conservatorship, bankruptcy, fraudulent transfer,
moratorium, rearrangement, receivership, insolvency, reorganization, suspension
of payments, or similar Laws in effect from time to time affecting the rights of
creditors generally.
Deed of Trust means, with respect to any real property interest of any Borrower
(including but not limited to any fee simple, leasehold or mineral interest), a
mortgage, deed of trust or similar instrument in (or otherwise in Proper Form as
approved in advance by Agent) executed by any Borrower that grants Agent (for
the ratable benefit of Agent and the Lenders) a Lien on such real property
interest to secure the performance and payment in full of the Obligation.
Default is defined in Section 11.
Default Rate is defined in Section 3.5.
Deposit Account Control Agreement means, with respect to each deposit account
utilized by a Borrower, a Deposit Account Control Agreement by and among such
Borrower, Agent and the applicable depository bank, in substantially the form of
Exhibit C (or otherwise in Proper Form as approved in advance by Agent).
Director means any member of a Board of Directors of a Borrower.
Distribution for any Person means, (a) with respect to any shares of any capital
stock, other equity securities or equivalent interests, or any partnership or
membership interest, in each case issued by that Person, (i) the declaration or
payment of any dividend or distribution on or with respect to such interests,
(ii) the retirement, redemption, purchase, withdrawal, or other acquisition for
value of such interests (including the purchase of warrants, rights, or other
options to acquire such interests), or (iii) any other payment by that Person
with respect to such interests, and (b) any

- 5 -

--------------------------------------------------------------------------------




loan or advance by that Person to, or other investment by that Person in, the
holder of any Equity Securities, in each case issued by that Person.
Dollar, Dollars or $ mean lawful money of the United States of America.
EBITDA means, without duplication, for any period, Borrowers’ Net Income for
such period plus:
(a)    GAAP depreciation, amortization (including deferred financing costs
amortization expense), Interest Expense and income taxes, minus
(b)    interest income, plus
(c)    any non-cash compensation charges pursuant to equity incentive plans
approved by the Board of Directors, plus
(d)    any non-cash charges (or minus non-cash income) as approved by Lender in
writing (including, without limitation, asset impairment charges taken during
(x) the fiscal year ending December 31, 2013 in an aggregate amount not to
exceed $1,250,000 and (y) any fiscal year ending thereafter, in an aggregate
amount not to exceed $500,000, in each case, unless otherwise approved by
Lender); plus
(e)    non-recurring charges related to severance costs incurred during (x) the
fiscal year ended December 31, 2012 in an aggregate amount not to exceed
$50,000, (y) the fiscal year ending December 31, 2013 in an aggregate amount not
to exceed $1,250,000, and (z) any fiscal year ending thereafter, in an aggregate
amount not to exceed $500,000, in each case, unless otherwise approved by
Lender; plus
(f)    non-recurring charges related to acquisition costs incurred during the
fiscal year ended December 31, 2012 and the fiscal year ending December 31,
2013, in an aggregate amount not to exceed $450,000, unless otherwise approved
by Lender.
EBITDA for any period shall (i) exclude “EBITDA” on a pro forma basis for such
period of each Person (or business unit, division or group of such Person) which
is sold, transferred or otherwise disposed of by a Borrower during such period,
(ii) exclude any Key Man Life Insurance proceeds, and (iii) include “EBITDA” on
a pro forma basis for such period of each Person (or business unit, division or
group of such Person) acquired by a Borrower during such period, provided that,
in respect of an acquisition, the pro forma information shall include the
historical financial results of the acquired Person on a pro forma trailing
twelve (12) month basis (consistent with SEC regulations), and shall assume that
the consummation of such acquisition (and the incurrence, refinancing, or
assumption of any Debt in connection with such acquisition) occurred on the
first day of the trailing twelve (12) month period.
Electronic Form is defined in Section 14.13.
Eligible Accounts Receivable means, when determined, Borrowers’ consolidated
accounts receivable that represent valid obligations of the respective makers
thereof, arising from actual sales

- 6 -

--------------------------------------------------------------------------------




of completed and delivered products and services actually performed, and
evidenced by bona fide invoices or other documentary evidence satisfactory to
Agent; provided that Eligible Accounts Receivable shall exclude:
(a)    any such accounts receivable that are subject to any valid defenses,
offsets, contests or recovery in whole or in part by the Persons whose purchase
gave rise to such accounts receivables or by third parties;
(b)    any such accounts receivable that are due from an Affiliate of any
Borrower or any individual who is a relative of any Affiliate of any Borrower by
blood or marriage;
(c)    any such account receivable which is not subject to a first priority
perfected security interest in favor of Agent;
(d)    any such account receivable which is subject to any Lien other than (i) a
Lien in favor of Agent and (ii) a Permitted Lien which does not have priority
over the Lien in favor of Agent;
(e)    any such accounts receivable that are owed by a Governmental Authority,
unless Agent, in its sole discretion, has agreed to the contrary in writing, or
the applicable Borrower assigns its right to payment of such accounts receivable
to Agent pursuant to the Federal Assignment of Claims Act or has otherwise
complied with other applicable statutes or ordinances;
(f)    all accounts receivable owed to Borrowers that are more than ninety (90)
days past due;
(g)    accounts receivable from any account debtor with respect to which 25% of
the accounts receivable owing by such account debtor are not Eligible Accounts
due to clause (f) above;
(h)    to the extent that any individual Person or group of affiliated Persons
is obligated on accounts receivable of Borrowers that exceed twenty-five percent
(25%) of Borrowers’ total accounts receivable, the portion of such accounts
receivable that exceeds twenty-five percent (25%) of Borrowers’ total accounts
receivable; and
(i)    any other accounts receivable otherwise deemed unacceptable to Lender in
the exercise of its discretion acting in good faith.
Eminent Domain Event means any Governmental Authority or any Person acting under
a Governmental Authority institutes proceedings to condemn, seize or appropriate
all or part of any asset of a Borrower.
Eminent Domain Proceeds means all amounts received by any Borrower as a result
of any Eminent Domain Event.

- 7 -

--------------------------------------------------------------------------------




Employee Plan means an “employee pension benefit plan” (as defined in section
3(2) of ERISA) established, maintained or contributed to by any Borrower.
Environmental and Safety Law means any Law that relates to public health and
safety, nuisance, worker health and safety, protection of the environment,
pollution or contamination or to standards of conduct and bases of obligations
relating to the presence, use, production, generation, handling, transport,
treatment, storage, disposal, sale, distribution, labeling, testing, processing,
discharge, release, threatened release, control or cleanup of any Hazardous
Substances.
Environmental Permits means (a) any statutory or regulatory exemption for which
any Borrower qualifies, or (b) any permit, license, confirmation letter, or
variance letter issued to or for the benefit of a Borrower (or under which a
Borrower operates) by the Environmental Protection Agency, the Colorado
Department of Public Health and Environment and New Jersey Department of
Environmental Protection, or any other Governmental Authority in connection with
or pursuant to any Environmental and Safety Law.
Equity Securities means, with respect to any Person (other than an individual),
all of such Person’s issued and outstanding:
(a)    capital stock (including but not limited to common stock and preferred
stock), partnership interests, membership interests, equity interests, profits
interests, warrants, options or other rights for the purchase or acquisition
from such Person of shares of capital stock or other equity or profits interests
of such Person;
(b)    all of the securities convertible into or exchangeable for shares of
capital stock, equity or profits interests, warrants, rights or options for the
purchase or acquisition from such Person of such shares or interests; and
(c)    all of the other equity or profit interests in such Person, whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.
Equity Securities of Borrowers means all of the Equity Securities of all of the
Borrowers, collectively.
Equityholder means each of, and Equityholders means collectively, with respect
to any Person or Persons (other than an individual), the holders of Equity
Securities of such Person or Persons, respectively.
ERISA means the Employee Retirement Income Security Act of 1974, as amended, and
related rules and regulations.
Excess Cash Flow means, with respect to any fiscal quarter of the Borrowers, an
amount equal to (a)  EBITDA minus (b) the sum, without duplication, of the
Borrowers’ (i) Taxes paid in cash in such fiscal quarter, (ii) scheduled
payments or mandatory prepayments of principal made on any Funded Debt
(excluding any such payments made under Section 2.4(e) of this Agreement),

- 8 -

--------------------------------------------------------------------------------




in each case, paid in cash in such fiscal quarter, (iii) cash interest paid on
any Funded Debt, in such fiscal quarter, and (iv) cash Capital Expenditures made
in such fiscal quarter, and plus (or minus) (c) any decrease (or increase) in
the Borrowers’ Net Working Capital for such fiscal quarter; provided, that if
the result of such calculation is a negative amount, then Excess Cash Flow for
such fiscal quarter shall be deemed equal to zero dollars ($0.00).
Excess Cash Flow Calculation Certificate means a certificate substantially in
the form of Exhibit J signed by a Responsible Officer of the Company.
Excess Cash Flow Prepayment Date means each of February 15, May 15, August 15
and November 15 of each fiscal year of the Borrowers.
Excluded Taxes means, with respect to any Lender, (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Lender being
organized under the laws of, or having its principal office or applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof), or (ii) that are Connection Taxes, (b) U.S. federal
withholding Taxes imposed on amounts payable to or for the account of a Lender
with respect to an applicable interest in a Loan pursuant to a law in effect on
the date on which (i) such Lender became a party hereto or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 3.1(b), amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Lender’s failure to comply with Section 3.8(a) or Section
3.8(b), and (d) any U.S. federal withholding Taxes imposed under FATCA.
Exhibit means an exhibit attached to this Agreement unless otherwise specified.
FATCA means Sections 1471 through 1474 of the Tax Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Tax Code.
Financial Statements is defined in Section 7.23(a).
Fixed Charge Coverage Ratio means, when determined, the ratio of (a) for the
most recently completed 12-month period, EBITDA minus Capital Expenditures and
cash Taxes and any Cash Distributions and any payments for the redemption of
Equity Securities or for the prepayment of any Subordinated Debt to (b) Debt
Service.
Flow of Funds Memo means that certain flow of funds memo dated the Closing Date,
executed by the Borrowers and Lender and attached hereto as Exhibit E.
Foreign Lender means (a) if the Borrower is a U.S. Person, a Lender that is not
a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.

- 9 -

--------------------------------------------------------------------------------




Fully Diluted Basis means, with respect to any Person, the assumption that all
options, warrants or other convertible securities or instruments or other rights
to acquire Shares or any other existing or future classes of Equity Securities
of such Person have been exercised or converted, as applicable, in full,
regardless of whether any such options, warrants, convertible securities or
instruments or other rights are then vested or exercisable or convertible in
accordance with their terms.
Funded Debt means, without duplication, when determined, the following: (a) all
obligations of the Borrowers for borrowed money (whether as a direct obligor on
a promissory note, a reimbursement obligor on a letter of credit, a guarantor,
or otherwise), excluding the accounting impact of any discount to the GAAP book
value of the Debt instrument resulting from the allocation of proceeds from such
borrowed money between the Debt instrument and concurrently issued equity
interests granted by such Person, plus (but without duplication) (b) all Capital
Lease obligations of the Borrowers.
Funded Debt to EBITDA Ratio means, when determined, the ratio of the Borrowers’
(a) Funded Debt to (b) EBITDA for the most recently completed 12-month period.
GAAP means generally accepted accounting principles in the United States of
America, as in effect from time to time, set out in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or such other principles as may be approved by a
significant segment of the accounting profession in the United States, that are
applicable to the circumstances as of the date of determination, consistently
applied.
Governmental Authority means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government and includes a
private mediation or arbitration board or panel.
Hazardous Substance means (a) any substance the presence of which requires
removal, remediation or investigation under any applicable Environmental and
Safety Law, (b) any substance that is defined or classified as a hazardous
waste, hazardous material, pollutant, contaminant, or toxic or hazardous
substance under any applicable Environmental and Safety Law, or (c) petroleum,
petroleum products, oil, N.O.R.M. and other radioactive material, chlorides and
asbestos.
Holst means Peter Holst.
Immigration Laws means and includes the Immigration Reform and Control Act of
1986 and any and all other federal, state, municipal or other Laws enforced or
under the jurisdiction of the U.S. Immigration and Customs Enforcement or
otherwise pertaining to or relating to foreign nationals who come to the United
States either temporarily or permanently, including (a) the associated legal
rights, duties and obligations of aliens and their employers in the United
States, (b) employer verification obligations and procedures involved with the
employment of foreign nationals, (c) application processes and procedures
involved with naturalization of foreign nationals

- 10 -

--------------------------------------------------------------------------------




who wish to become United States citizens, and (d) legal issues relating to
people who cross U.S. borders by means of fraud or other illegal means, and
those who traffic or otherwise illegally transport aliens into the United
States, together with any and all regulations promulgated thereunder.
Initial Term Loan is defined in Section 2.1(a).
Initial Term Loan Commitment means $9,000,000.
Insurance Proceeds means all cash and non-cash proceeds in respect of any
insurance policy maintained by any Borrower, including (a) proceeds relating to
Borrower Collateral, (b) any Key Man Life Insurance proceeds, and (c) any
business interruption insurance proceeds.
Intellectual Property Security Agreement means that certain Intellectual
Property Security Agreement dated as of the Closing Date, by and among
Borrowers, as debtors, and Agent, as secured party for the ratable benefit of
Agent and the Lenders, pursuant to which Borrowers granted Agent a Lien in the
Collateral (as defined therein) to secure the Obligation, attached hereto as
Exhibit K.
Interest Expense means, for any period, without duplication, total interest
expense of the Borrowers for such period in respect of all outstanding Debt of
the Borrowers, whether paid, accrued, expensed or capitalized, and includes,
without limitation, all commissions, discounts, commitment fees and other fees
and charges owed in respect of such Debt, including that portion of any lease
payment under a Capital Lease which would be treated as interest under GAAP and
interest on Debt used to finance working capital.
IRS means the U.S. Internal Revenue Service.
Joinder Agreement is defined in Section 8.9.
Key Man Life Insurance means (a) insurance policies maintained by the Company on
the life of Holst for so long as he is an employee or consultant of Borrowers,
payable to the Company in an amount equal to $5,000,000, and (b) any other
policy of key man life insurance maintained by Borrowers with respect to any
other employee or consultant of a Borrower; provided that, with respect to all
of the foregoing insurance policies, Agent shall have a first priority
assignment and security interest (for the ratable benefit of Agent and the
Lenders) in any proceeds received by Borrowers.
Landlord Subordination of Lien means with respect to any real property, a
Landlord Subordination of Lien in Proper Form, by and among Agent, the
applicable Borrower and the landlord.
Laws means all applicable statutes, laws, treaties, ordinances, rules,
regulations, orders, writs, injunctions, decrees, judgments, and the terms of
any license or permit issued by any Governmental Authority.
Lender is defined in the introductory paragraph hereto.
Lender Observer and Lender Observers are defined in Section 8.14(a).

- 11 -

--------------------------------------------------------------------------------




Lien means any lien, mortgage, security interest, collateral assignment, pledge,
assignment, charge, title retention agreement, or encumbrance of any kind, and
any other right of or arrangement with any creditor (whether based on common
law, constitutional provision, statute or contract) to have its claim satisfied
out of any property or assets, or their proceeds, before the claims of general
creditors of the owner of the property or assets.
Liquidity Event means any one of the following: (a) a firmly underwritten public
offering of Equity Securities under a registration statement filed by any
Borrower under the Securities Act which results in aggregate proceeds to the
Borrowers and their Equityholders of at least $20,000,000 (net of underwriting
discounts and commissions), or (b) the adoption of a plan relating to the
liquidation, dissolution or winding-up of the Company or any other Borrower
whose assets comprise all or substantially all of the assets of the Borrowers,
taken as a whole.
Litigation means, with respect to any Borrower, any claim, action, arbitration,
suit, investigation or administrative or other proceeding pending against or
affecting such Borrower by or before any court, arbitrator or Governmental
Authority.
Loan means any amount loaned or advanced to or for the benefit of Borrowers by
any Lender under this Agreement.
Loan Date means, with respect to any Loan requested by Borrowers under this
Agreement, the date on which the applicable funds are transferred to, or made
available to, Borrowers.
Loan Documents means (a) this Agreement, certificates delivered under this
Agreement and the Schedules to this Agreement, (b) the Notes, (c) the Security
Documents, (d) the Flow of Funds Memo, (e) any Loan Request, (f) any Compliance
Certificate, (g) any Excess Cash Flow Certificate, (h) any Borrowing Base
Certificate, (i) any Joinder Agreement and (j) all other agreements, documents,
certificates, and instruments in favor of Lender from time to time delivered to
Lender in connection with or under this Agreement, and (k) all renewals,
extensions, modifications, supplements, restatements, and replacements of, or
substitutions for, any of the foregoing.
Loan Request means a request for a Loan substantially in the form of Exhibit F
signed by a Responsible Officer of the Company.
Management Person means the Chief Executive Officer, Chief Financial Officer,
General Counsel, Chief Operating Officer, Senior Vice President or any other
named executive officer of any Borrower.
Material Adverse Event means any circumstance or event that, individually or
collectively with other circumstances or events, may reasonably be expected to
result in (a) an impairment of the ability of any Borrower to perform any of its
payment or other material obligations under any Loan Document, (b) an impairment
of the ability of Agent or any Lender to enforce any of its rights or remedies,
or any Borrower’s obligations, under any Loan Document, (c) a material and
adverse effect on the business, income, operations, assets, liabilities,
property or condition (financial or otherwise) of any Borrower as represented to
Agent or any Lender in the initial financial statements

- 12 -

--------------------------------------------------------------------------------




delivered to Agent or any Lender (or as otherwise disclosed to Agent or any
Lender) on or about the Closing Date, or (d) an adverse effect on any material
part of the Collateral.
Maturity Date means the Term Loan Maturity Date and the Revolving Loan Maturity
Date, as applicable.
Maximum Rate and Maximum Amount respectively mean, for Lender, the maximum
non-usurious rate of interest and the maximum non-usurious amount of interest
that, under applicable Law, Lender is permitted to contract for, charge, take,
reserve or receive on the Obligation.
Moody’s means Moody’s Investor Services, Inc.
MSCC is defined in the introductory paragraph hereto.
MSCC Revolving Note means a promissory note executed in Proper Form by the
Borrowers and made payable to MSCC in an amount equal to MSCC’s Percentage
Interest of the Revolving Loan Commitment, and all renewals, increases,
modifications, amendments, supplements, restatements and replacements of, or
substitutions for, that promissory note.
MSCC Term Note means a promissory note executed in Proper Form by the Borrowers
and made payable to MSCC in an amount equal to MSCC’s Percentage Interest of the
Term Loan Commitment, and all renewals, increases, modifications, amendments,
supplements, restatements and replacements of, or substitutions for, that
promissory note.
Net Income means, for any period, the Borrowers’ consolidated net income (or
deficit) for such period after taxes (in conformity with GAAP) but before
dividends, excluding, without duplication, extraordinary items such as (a) net
gain or loss during such period arising from the sale, exchange, or other
disposition of capital assets (including fixed assets and capital stock) other
than in the ordinary course of business, (b) write-up or write-down of assets,
and (c) provision for taxes on any extraordinary item.
Net Proceeds means (a) with respect to any sale, lease, transfer or other
disposition of any asset by any Person, the aggregate amount of cash and
non-cash proceeds from such transaction received by, or paid to or for the
account of, such Person, net of customary and reasonable out-of-pocket costs,
fees, and expenses, and (b) with respect to the issuance of Equity Securities,
debt securities, Subordinated Debt, or similar instruments, or the incurrence of
Debt (other than Permitted Debt), the cash and non-cash proceeds received from
such issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection with such issuance. Non-cash
proceeds include any proceeds received by way of deferred payment of principal
pursuant to a note, installment receivable, purchase price adjustment
receivable, or otherwise, but only as and when received.
Net Working Capital means current assets less current liabilities, excluding
cash, Funded Debt and any income tax related balance sheet accounts, determined
on a basis consistent with GAAP.

- 13 -

--------------------------------------------------------------------------------




Noncompetition Agreement means the Employment Agreement, dated as of January 13,
2013, which contains noncompetition, nondisclosure and nonsolicitation
provisions, executed by and among the Company and Holst in the form attached
hereto as Exhibit D.
Note means individually, and Notes means collectively, the Term Notes and the
Revolving Notes and any other promissory note executed by any Borrower in
connection with this Agreement.
Obligation means, collectively, the Loans and all present and future Debt,
liabilities and obligations (including indemnities), and all renewals, increases
and extensions thereof, or any part thereof, now or in the future owed to Agent
or any Lender by any Borrower under any Loan Document, together with all
interest accruing thereon, reasonable fees, costs and expenses (including,
without limitation, all reasonable attorneys’ fees and expenses incurred in the
enforcement or collection thereof) payable under the Loan Documents or in
connection with the protection of rights or exercise of remedies under the Loan
Documents.
Order means any judgment, injunction, judicial or administrative order or decree
granted, made, issued or otherwise promulgated by any Governmental Authority.
Other Taxes means all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Connection Taxes imposed
with respect to an assignment.
Participant is defined in Section 14.8(c).
Participant Register is defined in Section 14.8(c).
PBGC means the Pension Benefit Guaranty Corporation, or any successor thereof,
established under ERISA.
Percentage Interest means, with respect to each Lender, their percentage
interest in the Term Loan (calculated as the percentage of the Term Loan
Commitment that was funded on the Closing Date by such Lender), which percentage
interest may be increased or decreased by such Lender pursuant to an assignment
of its Term Loan Commitment or Revolving Loan Commitment after the Closing Date.
As of the Closing Date, and unless and until changed by MSCC, the Percentage
Interest of MSCC shall be equal to one-hundred percent (100%).
Permitted Debt means
(a)    the Obligation;
(b)    Debt arising from endorsing negotiable instruments for collection in the
ordinary course of business;
(c)    purchase money Debt and Capital Lease obligations incurred in the
ordinary course of business which, in the aggregate, do not exceed $400,000 at
any time;

- 14 -

--------------------------------------------------------------------------------




(d)    trade payables and other current liabilities incurred in the ordinary
course of business, including Debt incurred in the ordinary course of business
with corporate credit cards;
(e)    Debt among the Borrowers;
(f)    the SRS Note so long as it is at all times subordinated to the Obligation
pursuant to the SRS Note Subordination Agreement;
(g)    Debt that also constitutes a permitted investment under Section 9.4;
(h)    Subordinated Debt approved by Lender in writing in its sole discretion;
(i)    reimbursement obligations in connection with letters of credit that are
secured by cash or cash equivalents and issued on behalf of the Borrower or a
Subsidiary thereof in an amount not to exceed $300,000 at any time outstanding;
and
(j)    extensions, refinancings and renewals of any items of Permitted Debt,
provided that (i) the principal amount is not increased above the balance at the
time of such extension, refinance or renewal (as may have been reduced by any
payment thereon) and (ii) the terms are not modified to impose more burdensome
terms upon any Borrower or any Subsidiary, as the case may be; provided,
further, that to the extent some but not all of the Obligation is refinanced by
lenders other than Lender, any new Debt from such other lenders shall be junior
and subordinated to the Obligation remaining outstanding.
Permitted Liens means
(a)    Liens directly securing the Obligation;
(b)    Liens which secure purchase money Debt and Capital Lease obligations
permitted under clause (c) of the definition of Permitted Debt and which
encumber only the assets acquired with such purchase money Debt or the assets
subject to such Capital Lease or any proceeds of such assets or books and
records directly related to such assets;
(c)    Pledges, deposits or Liens arising or made to secure payment of workers’
compensation, unemployment insurance or other forms of governmental insurance or
benefits or to participate in any fund in connection with workers’ compensation,
unemployment insurance, pensions or other social security programs;
(d)    Easements, rights-of-way, encumbrances and other restrictions on the use
or value of real property or any other property or asset which do not materially
impair the use thereof and which are not presently in existence;
(e)    Liens for Taxes and Liens imposed by operation of law (including, without
limitation, Liens of mechanics, materialmen, warehousemen, carriers and
landlords, and similar Liens) provided that (i) the amount secured is not
overdue by more than ten (10) days and no Lien has been filed, or (ii) the
validity or amount thereof is being contested in

- 15 -

--------------------------------------------------------------------------------




good faith by lawful proceedings diligently conducted, reserve or other
provision required by GAAP has been made, levy and execution thereon have been
(and continue to be) stayed, or payment is fully covered by insurance (subject
to the customary deductible);
(f)    Rights of offset or statutory banker’s Liens arising in the ordinary
course of business in favor of commercial banks, provided that any such Lien
shall only extend to deposits and property in possession of such commercial
bank;
(g)    Liens arising from judgments, decrees or attachments in circumstances
which do not constitute a Default hereunder;
(h)    the following deposits, to the extent made in the ordinary course of
business: deposits under worker’s compensation, unemployment insurance, social
security and other similar laws, or to secure the performance of bids, tenders
or contracts (other than for the repayment of borrowed money) or to secure
indemnity, performance or other similar bonds for the performance of bids,
tenders or contracts (other than for the repayment of borrowed money) or to
secure statutory obligations (other than liens arising under ERISA or
environmental liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds;
(i)    to the extent permitted under this Agreement, leasehold interests in
leases or subleases and licenses granted in the ordinary course of business and
not interfering in any material respect with the business of the licensor;
(j)    Liens on insurance proceeds securing the payment of financed insurance
premiums that are promptly paid on or before the date they become due (provided
that such Liens extend only to such insurance proceeds and not to any other
property or assets);
(k)    Liens on cash or cash equivalents securing obligations permitted under
clause (i) of the definition of Permitted Debt; and
(l)    Liens incurred in connection with the extension, renewal or refinancing
of the Debt secured by Liens of the type described in clauses (a) through (k)
above; provided, that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the indebtedness is not increased above the balance at the time of such
extension, refinance or renewal (as may have been reduced by any payment
thereon); provided, further, that Liens securing any Debt from lenders other
than Lender used to partially refinance the Obligation shall be junior and
subordinate to Liens securing the Obligation.
Person means any natural person, sole proprietorship, partnership, limited
partnership, corporation, limited liability company, business trust, joint stock
company, trust, unincorporated association, joint venture, syndicate,
Governmental Authority or other entity or organization.
Potential Default means the occurrence of any event or the existence of any
circumstance that would, with the giving of notice or lapse of time or both,
become a Default.

- 16 -

--------------------------------------------------------------------------------




Principal Debt means, when determined, the aggregate outstanding principal
balance of the Loans, plus any accrued and unpaid interest added pursuant to
Section 3.5.
Projections is defined in Section 7.23(c).
Proper Form means in form and substance satisfactory to Agent and its legal
counsel.
Register is defined in Section 14.8(b).
Representative means, with respect to any Person, any representative, officer,
director, manager, employee, consultant, contractor, attorney or agent of such
Person.
Responsible Officer of a Person (other than an individual) means the President,
a Vice President, Chief Executive Officer, Chief Financial Officer, Treasurer,
Comptroller, Chief Accounting Officer, or Chief Operating Officer, of such
Person.
Retiring Agent is defined in Section 13.6.
Revolving Credit Facility is defined in Section 2.1(c).
Revolving Loan is defined in Section 2.1(c).
Revolving Loan Commitment means $2,000,000.
Revolving Loan Maturity Date means the earliest to occur of the following: (a)
the two (2) year anniversary of the Closing Date, as such date may be extended
in accordance with Section 2.6 of this Agreement, (b) the acceleration of the
maturity of the Loans pursuant to Section 12.1 of this Agreement, (c) the date a
Liquidity Event occurs, and (d) the date a Change of Control, Change of
Management or a Control Event occurs.
Revolving Loan Principal Debt means, when determined, the aggregate outstanding
principal balance of the Revolving Note.
Revolving Note means individually and Revolving Notes means collectively, the
MSCC Revolving Note and each other revolving note issued to any Lender
hereunder.
S&P means Standard & Poor’s Ratings Group (a division of The McGraw-Hill
Companies, Inc.).
Schedule means a schedule attached to this Agreement unless otherwise specified.
SEC is defined in Section 14.16.
Securities Act means the Securities Act of 1933, as in effect from time to time.
Security Agreement means that certain Security Agreement dated as of the Closing
Date, by and among Borrowers, as debtors and Agent, as secured party for the
ratable benefit of Agent

- 17 -

--------------------------------------------------------------------------------




and the Lenders, pursuant to which Borrowers granted Agent a Lien in the
Collateral (as defined therein) to secure the Obligation, attached hereto as
Exhibit A.
Security Documents means the Security Agreement, any Subordination Agreement,
the Intellectual Property Security Agreement, the Borrower Pledge Agreement, any
Deed of Trust, any Landlord Subordination of Lien and any Deposit Account
Control Agreement, and all related instruments and documents executed and
delivered to Agent or any Lender at the Closing or pursuant to Section 6 or
Section 8.9, and all documents and UCC financing statements executed in
connection with the foregoing to create or perfect a Lien on the Collateral.
Solvent means, with respect to any Borrower, (a) the aggregate fair market value
of such Borrower’s assets exceeds such Borrower’s liabilities, (b) such Borrower
has sufficient cash flow to enable it to pay its Debts as they mature, and (c)
such Borrower does not have unreasonably small capital to conduct its business.
In determining whether a Borrower is Solvent, all rights of contribution of each
Borrower against other Borrowers under this Agreement, at law, in equity or
otherwise shall be taken into account.
SRS Note means that certain unsecured, subordinated promissory note dated
October 1, 2012, made by the Company and payable to Shareholder Representative
Services, LLC in the principal amount of $2,087,692.00, and all renewals,
increases, modifications, amendments, supplements, restatements and replacements
of, or substitutions for, that promissory note to the extent permitted by this
Agreement.
SRS Note Subordination Agreement means that certain Subordination Agreement
dated as of the Closing Date by and among Agent, as agent for the Lenders, and
Seller, in the form attached hereto as Exhibit N.
Subordinated Debt means the SRS Note and any other Debt that is contractually
subordinated in right of payment, collection, enforcement and lien rights to the
prior payment in full of the Obligation pursuant to a Subordination Agreement or
otherwise on terms which are reasonably satisfactory to Agent.
Subordination Agreement means (a) the SRS Note Subordination Agreement and (b)
any other subordination and intercreditor agreement by and among Agent, as agent
for the Lenders, any holder of Subordinated Debt, as subordinated lender, and
the Borrowers who are obligated under such Subordinated Debt in Proper Form as
approved in advance by Agent.
Subsidiary of any Person means any corporation, partnership or other entity of
which such Person is the Beneficial Owner of at least fifty percent (50%) of the
Voting Interests.
Taxes means all present or future taxes (including Other Taxes), levies,
imposts, duties, deductions, withholdings (including backup withholding),
assessments, fees or other charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

- 18 -

--------------------------------------------------------------------------------




Tax Code means the Internal Revenue Code of 1986, as amended, and related rules
and regulations.
Term Loan is defined in Section 2.1(b).
Term Loan Commitment means $11,000,000.
Term Loan Maturity Date means the earliest to occur of the following: (a) the
five (5) year anniversary of the Closing Date, (b) the acceleration of the
maturity of the Loans pursuant to Section 12.1 of this Agreement, (c) the date a
Liquidity Event occurs, and (d) the date a Change of Control, Change of
Management or a Control Event occurs.
Term Loan Principal Debt means, when determined, the aggregate outstanding
principal balance of the Term Notes.
Term Note means individually, and Term Notes means collectively, the MSCC Term
Note and each other term note issued to any Lender hereunder.
Texas Finance Code means V.T.C.A., Finance Code §301.001 et seq.
Total Liabilities means, when determined, for any Person, all obligations
required by GAAP to be classified as liabilities upon the balance sheet of such
Person, including the aggregate amount of all Debt, liabilities (including tax
and other proper accruals) and reserves of such Person.
UCC means the Uniform Commercial Code as adopted in Texas and as amended from
time to time.
U.S. Borrower means any Borrower that is a U.S. Person.
U.S. Person means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Tax Code.
U.S. Tax Compliance Certificate has the meaning assigned to such term in Section
3.8(b)(ii)(C).
Voting Interests of any Person means the capital stock, membership interests or
other equity interests issued by such Person which has voting power for the
election of directors, managers or individuals performing similar functions.
Withholding Agent means any Borrower and Agent.
1.2    Other Interpretive Provisions.
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms. Words in respect of one gender include each
other gender where appropriate.

- 19 -

--------------------------------------------------------------------------------




(b)    With reference to this Agreement and each other Loan Document, unless
otherwise specified in this Agreement or in such other Loan Documents,
(i)    Article, Section, Exhibit and Schedule references are to the Articles,
Sections, Exhibits and Schedules attached to and forming part of the Loan
Document in which such reference appears;
(ii)    the words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof;
(iii)    the terms “to the Borrowers’ knowledge” and “to the knowledge of
Borrowers” and any other references to the knowledge or awareness of Borrowers
mean to the knowledge of each Borrower; a Borrower shall be deemed to have
“knowledge” of a particular fact or matter if any director, officer or key
employee of such Borrower is actually aware of such fact or matter or would be
reasonably expected to discover or otherwise become aware of such matter in the
course of conducting a reasonably prudent investigation under the circumstances
concerning the existence of such fact or matter;
(iv)    any references to equity interests or other interests of “Lender” or
“Lenders” in any entity, property or assets, and any references to things owned
by “Lender” or “Lenders” or obligations owed to “Lender” or “Lenders”, shall
include all such equity interests, ownership interests and obligations owned by
or owed to MSCC, any other Lenders, and their respective successors and assigns,
collectively;
(v)    the term “including” is by way of example and not limitation;
(vi)    the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form; and
(vii)    each reference to the “Lender” or “Lenders” refers to MSCC, any other
Lender, and their respective successors and assigns, collectively; provided,
that a reference to “Lender” shall mean MSCC, any other Lender, and their
respective successors and assigns, individually, if such reference to “Lender”
is preceded by a word such as “any”, “each”, “such”, “a”, or “no”, or where the
context otherwise suggests that the intent is to refer to MSCC or any other
Lenders, and their respective successors and assigns, on an individual basis.
(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

- 20 -

--------------------------------------------------------------------------------




(d)    Section headings in this Agreement and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
(e)    This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to Borrowers, Lender and
the other parties thereto and are the products of all parties; accordingly, they
shall not be construed against Lender merely because of Lender’s involvement in
their preparation.
1.3    Accounting Principles. All accounting and financial terms used in the
Loan Documents will be determined in accordance with GAAP. Unless otherwise
indicated, all financial calculations in respect of the Borrowers or any
Borrower are on a consolidated basis for the Borrowers and defined terms assume
that financial information is prepared or calculated on a consolidated basis for
the Borrowers in accordance with GAAP. If any changes in GAAP are hereafter
required or permitted and are adopted by Borrowers on a consolidated basis with
the agreement of their certified public accountants and such changes result in a
change in the method of calculation of any of the financial covenants,
restrictions or standards herein or in the related definitions or terms used
therein, the parties hereto agree to enter into negotiations to amend such
provisions so as to reflect equitably such changes with the desired result that
the criteria for evaluating the financial condition of Borrowers on a
consolidated basis shall be the same after such changes as if such changes had
not been made; provided, however, that (x) no change in GAAP that would affect
the method of calculation of any of the financial covenants, restrictions or
standards or definitions of terms used therein shall be given effect in such
calculations until such provisions are amended in a manner reasonably
satisfactory to Lender and (y) Borrowers shall provide to Lender a written
reconciliation in form and substance satisfactory to Lender between calculations
of such covenant, restriction, standard or definition made before and after
giving effect to such change in GAAP. To the extent that Borrowers and Lender
are not able to reach agreement on an acceptable amendment to the Loan Documents
to modify any of the financial covenants, restrictions or standards therein or
in the related definitions or terms used therein so as to reflect equitably such
GAAP changes with the desired result that the criteria for evaluating the
financial condition of Borrowers on a consolidated basis shall be the same after
such GAAP changes as if such GAAP changes had not been made, then all future
calculations of the financial covenants, restrictions or standards therein or in
the related definitions or terms used therein shall be calculated on a pro forma
basis as if the GAAP changes had not occurred and Borrowers shall provide a
reconciliation of any differences between Borrowers’ GAAP financial statements
and the pro forma financial statements and other information utilized to prepare
the financial covenants, restrictions or standards therein or in the related
definitions or terms used therein.
1.4    Time. Unless otherwise specified, all references in this Agreement to
times of day shall be references to Central time (daylight or standard, as
applicable).
Section 2    Loan Commitment.
2.1    Loans.

- 21 -

--------------------------------------------------------------------------------




(f)    Initial Term Loan. Subject to the terms and conditions of this Agreement,
each Lender, severally and not jointly, agrees to make, and hereby makes, a
single advance Loan on a non‑revolving basis to Borrowers on the Closing Date,
in an amount for such Lender equal to its Percentage Interest of the Initial
Term Loan Commitment (the “Initial Term Loan”).
(g)    Additional Term Loan. Subject to the terms and conditions of this
Agreement and any other conditions that Agent and each Lender may require
(including, without limitation, the payment of fees, the issuance of warrants to
Lender and an amendment to this Agreement to specify interest rates and any
other terms and conditions applicable to such Additional Term Loan), each
Lender, severally and not jointly, may (but is not obligated to) make, at its
sole option, additional term Loans on a non‑revolving basis to Borrowers from
time to time in minimum increments of $500,000, in an aggregate amount for the
Lenders taken as a whole not to exceed its Percentage Interest of the Additional
Term Loan Commitment (the “Additional Term Loans” and, collectively with the
Initial Term Loan, the “Term Loan”). Each Additional Term Loan shall be subject
to and conditioned upon (i) Lender’s approval of the proposed use of proceeds in
its sole discretion, and (ii) Lender’s satisfaction, in its sole discretion,
that (A) Borrowers are generally executing their business plan and projections,
and (B) no Default or Potential Default exists or would result from such
Additional Term Loan. Terms of the Additional Term Loan will be agreed to prior
to the consummation of such Additional Term Loan and an amendment to this
Agreement shall be entered into, if necessary, to evidence such terms.
(h)    Revolving Loan. Subject to the terms and conditions of this Agreement,
each Lender, jointly and severally, agrees to loan to Borrowers after the
Closing Date (but not on the Closing Date) an amount not to exceed its
Percentage Interest of the Revolving Loan Commitment in one or more Loans (each,
a “Revolving Loan”), which Borrowers may borrow, repay, and re-borrow under this
Agreement (the “Revolving Credit Facility”). Lender’s commitment to lend under
the Revolving Credit Facility shall expire upon the earlier to occur of (i) the
payment in full of the Term Loan or (ii) 2:00 p.m. on the last Business Day
preceding the Revolving Loan Maturity Date; provided that, Borrowers’
obligations and Lender’s rights under the Loan Documents shall continue in
effect until the Obligation is paid in full. Each Lender shall fund its
Percentage Interest of each Revolving Loan, except as otherwise mutually agreed
by the Lenders. In addition to compliance with the conditions precedent
specified in Section 5.4, each Revolving Loan shall be subject to the following
conditions:
(i)    each Revolving Loan must occur on a Business Day and no later than the
Business Day immediately preceding the Revolving Loan Maturity Date;
(ii)    Lender must receive Borrowers’ Loan Request for each Revolving Loan by
10:00 a.m. on the fifth Business Day before the date of the proposed Loan Date;
(iii)    Borrowers shall not request more than one (1) Revolving Loan in any
five (5) Business Day period;

- 22 -

--------------------------------------------------------------------------------




(iv)    each Revolving Loan (unless the remaining Available Revolving Amount is
less) must be in an amount not less than $100,000 or a greater integral multiple
of $100,000;
(v)    no Revolving Loan may exceed the Available Revolving Amount; and
(vi)    after giving effect to any Revolving Loan, the Revolving Loan Principal
Debt may not exceed the lesser of (A) the Revolving Loan Commitment and (B) the
Borrowing Base Amount.
2.2    Term Loan Procedure. Subject to compliance with Section 5, Borrowers may
request (a) the Initial Term Loan by submitting a Loan Request to Lender on the
Closing Date, and (b) any Additional Term Loan by submitting a Loan Request to
Lender no later than 10:00 a.m. at least ten (10) Business Days prior to the
proposed Loan Date.
2.3    Permitted Prepayment. Borrowers may voluntarily prepay any or all of the
Principal Debt from time to time as set out below:
(a)    Lender must receive Borrowers’ written or telephonic prepayment notice by
10:00 a.m. on the fifth (5th) Business Day before the date of the proposed
prepayment;
(b)    Borrowers’ prepayment notice shall (i) specify the prepayment date and
the amount thereof, and (ii) constitute an irrevocable and binding obligation of
Borrowers to make such prepayment on the designated date;
(c)    any prepayment pursuant to this Section 2.3 must be made in minimum
increments of $100,000 (including any accrued and unpaid interest); provided
that if the Principal Debt is less than $100,000 (including any accrued and
unpaid interest), any prepayment pursuant to this Section 2.3 must be for the
entire amount of the Principal Debt;
(d)    all accrued and unpaid interest on the Principal Debt must also be paid
in full on the date of prepayment; and
(e)    any and all prepayments by Borrowers pursuant to this Section 2.3 shall
be applied first to reduce the Revolving Loan Principal Debt unless and until
the Revolving Loan Principal Debt has been repaid in full and then to the Term
Loan Principal Debt.
For the avoidance of doubt, nothing in this Section 2.3 shall apply to any
mandatory prepayments made pursuant to Section 2.4.
Except as set forth above in this Section 2.3, Borrowers possess no optional
prepayment rights under this Agreement or the Notes. Amounts repaid or prepaid
in respect of the Term Notes may not be re-borrowed without Lender’s written
consent.

- 23 -

--------------------------------------------------------------------------------




2.4    Mandatory Prepayment.
(a)    If the Term Loan Principal Debt ever exceeds (i) the Initial Term Loan
Commitment prior to the Loan Date for any Additional Term Loan, or (ii) after
the Loan Date for any Additional Term Loan, the aggregate amount of all Loans
funded under the Term Loan, then Borrowers shall promptly prepay the Term Loan
Principal Debt in the amount of that excess, together with all accrued and
unpaid interest on the principal amount prepaid.
(b)    If the Revolving Loan Principal Debt ever exceeds the lesser of the
Revolving Loan Commitment and the Borrowing Base Amount, then Borrowers shall
promptly prepay the Revolving Loan Principal Debt in the amount of such excess,
together with all accrued and unpaid interest on the principal amount prepaid.
(c)    At Agent’s election, the following amounts may either be applied to the
Obligation in accordance with Section 3.3 or retained by the applicable
Borrower:
(i)    all Net Proceeds from the disposition of any asset whether or not
permitted by Section 9.9 (other than dispositions permitted under Section
9.9(a), (b) or (c)); and
(ii)    all Insurance Proceeds (other than business interruption Insurance
Proceeds) and Eminent Domain Proceeds that relate to any Borrower’s assets and
that Lender is entitled to receive under Section 8.12 (other than Insurance
Proceeds used to restore or replace assets of any Borrower as permitted under
Section 8.12(c)).
(d)    Amounts repaid or prepaid in respect of the Term Notes may not be
re‑borrowed without Lender’s written consent.
(e)    On each Excess Cash Flow Prepayment Date immediately following the end of
each fiscal quarter, beginning with the fiscal quarter ending December 31, 2013
(provided that for the first such fiscal quarter calculation shall be for the
period from the Closing Date through December 31, 2013) and continuing until the
Principal Debt is paid in full, if Borrowers achieve Excess Cash Flow with
respect to any fiscal quarter that is greater than zero dollars ($0.00), then
Borrowers shall prepay the Principal Debt in an amount equal to (i) from and
after the Closing Date until April 17, 2015, thirty three percent (33%) of such
Excess Cash Flow and (ii) thereafter, fifty percent (50%) of such Excess Cash
Flow.
(f)    Any and all prepayments by Borrowers pursuant to Sections 2.4(c) or (e)
shall be applied first to reduce the Revolving Loan Principal Debt unless and
until the Revolving Loan Principal Debt has been repaid in full and then to the
Term Loan Principal Debt.

- 24 -

--------------------------------------------------------------------------------




2.5    Joint and Several Obligations.
(a)    The Loans to Borrowers and all other Obligations of Borrowers arising
under this Agreement and the other Loan Documents shall constitute the joint and
several obligations of Borrowers secured, until their final maturity and payment
in full, by all of the Collateral. Notwithstanding the foregoing, at the time
the Loans and all other Obligations are paid in full and all commitments in
respect thereof have been terminated or expired, Agent shall, at Borrowers’ sole
cost and expense, take any and all actions reasonably necessary and requested by
the Borrowers to release Agent’s security interest in and to the Collateral.
(b)    Each Borrower acknowledges that: (i) the business operations of each
Borrower are interrelated and complement one another, and that such entities
have a common business purpose, (ii) to permit their uninterrupted and
continuous operations, Borrowers now require the funds from Lender as set forth
in the Loan Documents, and (iii) each Borrower has determined that the
execution, delivery and performance of this Agreement and any other Loan
Documents to which such Borrower is a party is within its purpose, will be of
direct and indirect benefit to such Borrower, and is in the best interest of
such Borrower.
2.6    Extension of Revolving Loan Maturity Date.
(a)    Provided that no Default or Potential Default exists, not earlier than
ninety (90) days prior to, nor later than sixty (60) days prior to the Revolving
Loan Maturity Date then in effect, the Company may, upon written notice to
Agent, elect to extend such Revolving Loan Maturity Date until the immediately
succeeding one-year anniversary of such Revolving Loan Maturity Date; provided
that the Company may exercise this right on no more than three consecutive
occasions.
(b)    As a condition precedent to such extension, (i) each Borrower shall
deliver to Agent a certificate of such Borrower dated as of the proposed
extension effective date signed by a Responsible Officer of such Borrower
certifying and attaching the resolutions adopted by such Borrower authorizing
such extension or confirming that those previously delivered pursuant to Section
5.2(a) remain in full force and effect and have not been amended or rescinded,
as the case may be, (ii) each Borrower shall deliver to Agent a certificate of
such Borrower dated as of the proposed extension effective date signed by a
Responsible Officer of such Borrower certifying that, (A) immediately before and
after giving effect to such extension, the representations and warranties of
such Borrower contained in the Loan Documents are true and correct in all
material respects (except to the extent that such representations and warranties
speak to a specified date, in which case they are true and correct in all
respects as of such date), (B) immediately before and after giving effect to
such extension, no Default or Potential Default exists or will exist, and (C)
since the most immediately preceding fiscal year end of Borrower, there has not
occurred a Material Adverse Event and (iii) Borrowers shall pay to Lender a
commitment fee in an amount equal to $10,000 which is one-half percent of one
percent (0.5%) of the amount of the Revolving Loan Commitment.

- 25 -

--------------------------------------------------------------------------------




Section 3    Terms Of Payment.
3.1    Note and Payments Generally.
(a)    Upon request by any Lender, Borrowers’ Debt in respect of the Loans shall
be evidenced by the Notes. Each Borrower hereby irrevocably authorizes Lender to
make (or cause to be made) appropriate notations on the grids attached to the
Notes (or on any continuation of such grids or, at Lender’s option, in its
records), which notations, if made, shall evidence, inter alia, the date of and
the outstanding principal balance of the portion of the Loans evidenced thereby.
Such notations shall be rebuttably presumptive evidence of the subject matter
thereof absent manifest error; provided, however, that the failure to make any
such notations shall not limit or otherwise affect any obligations of any
Borrower.
(b)    Except as otherwise required by applicable Law, Borrowers must make each
payment on the Obligation, without offset, counterclaim or deduction, free and
clear of all Taxes (other than Excluded Taxes) and without any withholding,
restriction or condition imposed by any Governmental Authority to Lender’s
designated depositary accounts or to Lender’s designated principal offices, in
funds that will be available for immediate use by Lender by 11:00 a.m. on the
day due. If any Withholding Agent is required by applicable Law to deduct any
such amounts from or in respect of any sum payable hereunder to Lender, then the
sum payable hereunder shall be increased as may be necessary so that, after
making all required deductions, Lender receives an amount equal to the sum it
would have received had no such deductions been made. Payments received after
the time noted in the first sentence of this subsection (b) will be deemed
received on the next Business Day. Whenever any payment to be made hereunder
shall be stated to be due on a date other than a Business Day, such payment
shall be made on the immediately preceding Business Day.
3.2    Loan Payments.
(f)    Term Loan Interest. Beginning November 1, 2013 and continuing until the
Term Loan Principal Debt is paid in full and all accrued interest thereon,
Borrowers shall pay to Lender all accrued and unpaid interest on the Term Loans
monthly in arrears on the first day of each month.
(g)    Revolving Loan Interest. Beginning on the first day of the first calendar
month following the initial Revolving Loan funded by Lender pursuant to this
Agreement, and continuing until the Revolving Credit Facility is terminated and
the Revolving Loan Principal Debt and all accrued interest on the Revolving Loan
Principal Debt is paid in full, Borrowers shall pay to Lender, on the first day
of each calendar month, all accrued and unpaid interest on the Revolving Loan
Principal Debt.
(h)    ACH Payments. Borrowers shall execute and deliver the ACH Authorization
Agreements on the Closing Date and shall make, or cause to be made, such
interest payments when due by ACH transfer or automatic debit from Borrowers’
accounts into Lender’s accounts as designated on attached Schedule 1 or such
other accounts as Borrowers and Lender may agree in writing.

- 26 -

--------------------------------------------------------------------------------




(i)    Payment at Maturity. All outstanding Principal Debt and all accrued and
unpaid interest on the Principal Debt are due and payable, and each Borrower
promises to pay all outstanding Principal Debt and all accrued and unpaid
interest on the Principal Debt, on the Maturity Date.
3.3    Order of Application.
(g)    If no Default or Potential Default exists, all payments, permitted
prepayments, and mandatory prepayments shall be applied as specified in this
Agreement, and if not specified, such payments shall be applied among principal,
interest, fees, expenses, late charges, collection costs, and other charges
under the Loan Documents for which Lender has not been paid or reimbursed at
Lender’s sole discretion.
(h)    At any time a Default or Potential Default exists, all payments
(including the proceeds from the exercise of any rights by Agent, any Lender or
Borrower) shall be applied among principal, interest, fees, expenses, late
charges, collection costs, and other charges under the Loan Documents for which
Lenders have not been paid or reimbursed at each such Lender’s sole discretion.
(i)    Unless otherwise agreed to by Lenders, any payment, permitted prepayment
and mandatory prepayment under the Loan shall be applied between the Notes in
proportion to the Percentage Interests of Lenders.
3.4    Interest Rate.
(c)    Term Loan Interest Rate. Except as otherwise provided in this Agreement,
the Term Loan Principal Debt shall accrue interest at an annual rate equal to
the lesser of (i) twelve percent (12.0%) per annum and (ii) the Maximum Rate.
(d)    Revolving Loan Interest Rate. Except as otherwise provided in this
Agreement, the Revolving Loan Principal Debt shall accrue interest at an annual
rate equal to the lesser of (i) eight percent (8.0%) and (ii) the Maximum Rate.
(e)    Changes in Maximum Rate. Each change in the Maximum Rate is effective as
of the effective date of such change without notice to Borrowers or any other
Person.
3.5    Default Rate; Late Charge. To the extent permitted by Law, upon the
occurrence and during the continuation of any Default, (a) the Term Loan
Principal Debt shall accrue interest, payable on demand, at an annual rate equal
to the lesser of (i) fifteen percent (15.0%) per annum and (ii) the Maximum Rate
and (b) the Revolving Loan Principal Debt shall accrue interest at an annual
rate equal to the lesser of (i) eleven percent (11.0%) and (ii) the Maximum Rate
(such interest rate, as applicable, the “Default Rate”). Subject to Section 3.7,
each Lender may, to the extent permitted by Law, in its sole discretion, add
accrued and unpaid interest to the Principal Debt after any such amount is due
in accordance with this Agreement, and such amount will accrue interest until
paid at the applicable interest rate.

- 27 -

--------------------------------------------------------------------------------




3.6    Interest Calculations. Interest and fees on the Loans and all other
amounts due under any Loan Document will be calculated on the basis of actual
number of days elapsed (including the first day but excluding the last day) but
computed as if each calendar year consisted of 360 days (unless such computation
would result in an interest rate in excess of the Maximum Rate or interest in
excess of the Maximum Amount, in which event the computation is made on the
basis of a year of 365 or 366 days, as the case may be). All interest rate
determinations and calculations by Lender are presumptively correct absent
manifest error.
3.7    Maximum Rate. Regardless of any provision in any Loan Document, it is the
intention of Borrowers and Lender that Lender not (a) contract for, charge,
take, reserve, receive, or apply, as interest on all or any part of the
Obligation any amount in excess of the Maximum Rate or the Maximum Amount or
(b) receive any unearned interest, in violation of any applicable Law. If any
acceleration of the maturity of the Notes, the Obligation or any payment under
the Loan Documents produces a rate in excess of the Maximum Rate, or if Lender
shall for any reason receive any such unearned interest, or if any transaction
contemplated hereby or by any other Loan Document would otherwise be usurious
under applicable Law, then (i) the aggregate of all interest under applicable
usury laws that is contracted for, charged, taken, reserved, received or applied
under this Agreement, or under any of the other Loan Documents or otherwise
shall under no circumstances exceed the Maximum Amount, (ii) no Borrower nor any
other Person shall be obligated to pay the amount of such interest to the extent
that it is in excess of the Maximum Amount, (iii) any excess or unearned
interest shall be deemed to be and shall be treated as a partial prepayment or
repayment of principal and any remaining excess or unearned interest will be
refunded to Borrowers, and (iv) the provisions of this Agreement, the Notes and
the other Loan Documents immediately shall be deemed reformed, without the
necessity of the execution of any new document or instrument, so as to comply
with all applicable usury laws. In determining whether interest paid or payable
exceeds the Maximum Rate or the Maximum Amount, Borrowers and Lender shall, to
the maximum extent permitted under applicable Law (w) treat all Loans as a
single extension of credit (Lender and Borrowers agree that such is the case),
(x) characterize any non-principal payment as an expense, fee or premium rather
than as interest, (y) exclude voluntary prepayments or repayments and their
effects, and (z) amortize, prorate, allocate and spread the total amount of
interest throughout the entire contemplated term of the Obligation. However, if
the Obligation is paid in full before the end of its full contemplated term, and
if the interest received for its actual period of existence exceeds the Maximum
Rate or the Maximum Amount, Lender shall refund any excess (and Lender may not,
to the extent permitted by Law, be subject to any penalties provided by any Laws
for contracting for, charging, taking, reserving or receiving interest in excess
of the Maximum Amount). If the Laws of the State of Texas are applicable for
purposes of determining the “Maximum Rate” or the “Maximum Amount,” the “Maximum
Rate” may not exceed the “weekly ceiling” from time to time in effect under
Chapter 303 of the Texas Finance Code. If the applicable Law is amended in the
future to allow a greater rate of interest to be charged under this Agreement
than is presently allowed by applicable Law, then the “Maximum Rate” shall be
increased to the maximum rate of interest allowed by applicable Law as amended,
which increase shall be effective hereunder on the effective date of such
amendment, to the extent permitted by applicable Law. Borrowers agree that
Chapter 346 of the Texas Finance Code (which regulates certain revolving credit
loan accounts and revolving tri-party accounts), does not apply to the
Obligation, other than § 346.004.

- 28 -

--------------------------------------------------------------------------------




3.8    Status of Lenders and Treatment of Certain Refunds.
(a)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company, at the time or times reasonably requested by the
Company, such properly completed and executed documentation reasonably requested
by the Company as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any Lender, if reasonably requested
by the Company, shall deliver such other documentation prescribed by applicable
law or reasonably requested by the Company as will enable the Company to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.8(b)(i),
(ii) or (iv) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(b)    Without limiting the generality of the foregoing in the event that any
Borrower is a U.S. Borrower:
(i)    any Lender that is a U.S. Person shall deliver to the Company on or prior
to the date on which such Lender becomes a Lender hereunder (and from time to
time thereafter upon the reasonable request of the Company), executed originals
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(ii)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
hereunder (and from time to time thereafter upon the reasonable request of the
Company), whichever of the following is applicable:
(A)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(B)    executed originals of IRS Form W-8ECI;
(C)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Tax Code, (x) a

- 29 -

--------------------------------------------------------------------------------




certificate substantially in the form of Exhibit L-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Tax Code, a “10 percent shareholder” of any U.S. Borrower within the meaning of
Section 881(c)(3)(B) of the Tax Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Tax Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or
(D)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-2 or
Exhibit L-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-4 on
behalf of each such direct and indirect partner;
(iii)    any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Company (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder (and from time to time thereafter upon the reasonable request
of the Company), executed originals of any other form prescribed by applicable
law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit the Company to determine the
withholding or deduction required to be made; and
(iv)    if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Tax Code, as applicable), such
Lender shall deliver to the Company at the time or times prescribed by law and
at such time or times reasonably requested by the Company such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Tax Code) and such additional documentation reasonably
requested by the Company as may be necessary for the Borrowers to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Person’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (F), “FATCA”
shall include any amendments made to FATCA after the date hereof.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or

- 30 -

--------------------------------------------------------------------------------




certification or promptly notify the Company in writing of its legal inability
to do so.
(c)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of, or credit
with respect to, any Taxes as to which a Borrower has paid an additional amount
under Section 3.1(b), it shall pay to such Borrower an amount equal to such
refund (but only to the extent of additional payments made under Section 3.1(b)
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such Borrower, upon the request of the party who has received the
refund, shall repay to such party the amount paid over pursuant to this
paragraph (c) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (c), in no event will the party who receives a
refund of Tax pursuant to this paragraph (c) be required to pay any amount to a
Borrower pursuant to this paragraph (c) the payment of which would place the
party receiving the refund in a less favorable net after-Tax position than the
party would have been in if the Tax giving rise to such refund had not been
deducted, withheld or otherwise imposed and the additional amounts with respect
to such Tax had never been paid. This paragraph shall not be construed to
require any party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the Borrowers or any other
Person.]
Section 4    Fees and Expenses.
4.1    Treatment of Fees and Expenses. To the extent permitted by Law, the fees
and expenses described in this Section 4 (a) do not constitute compensation for
the use, detention, or forbearance of money, (b) are in addition to, and not in
lieu of, interest and expenses otherwise described in this Agreement, (c) are
payable in accordance with Section 3.1(b), (d) are non‑refundable, (e) accrue
interest, if not paid when due, at the Default Rate, and (f) are calculated on
the basis of actual number of days elapsed (including the first day but
excluding the last day), but computed as if each calendar year consisted of 360
days (unless computation would result in an interest rate in excess of the
Maximum Rate or interest in excess of the Maximum Amount, in which event the
computation is made on the basis of a year of 365 or 366 days, as the case may
be); provided, that the fees described in this Section 4 are in all events
subject to the provisions of Section 3.7.
4.2    Application and Closing Fees.
(j)    Initial Term Loan. On the Closing Date, Borrowers shall pay to Lender (i)
an application fee in an amount equal to $90,000, which is equal to one percent
(1.0%) of the Initial Term Loan, and (ii) a closing fee in an amount equal to
$135,000, which is equal to one and one-half of one percent (1.5%) of the
Initial Term Loan. Lender may in its sole discretion elect to deduct such fees
from the Initial Term Loan.

- 31 -

--------------------------------------------------------------------------------




(k)    Additional Term Loan. On the Loan Date for any Additional Term Loan,
Borrowers shall pay to Lender (i) an application fee in an amount equal to one
percent (1.0%) of the amount of such Additional Term Loan, and (ii) a closing
fee in an amount equal to one and one-half of one percent (1.5%) of the
Additional Term Loan. Lender may in its sole discretion elect to deduct such
fees from the applicable Loan.
(l)    Revolving Loan.
(i)    On the Closing Date, Borrowers shall pay to Lender an commitment fee with
respect to the Revolving Loan in an amount equal to $10,000, which is equal to
one-half of one percent (0.50%) of the Revolving Loan Commitment. In addition,
on the Loan Date for any Revolving Loan, Borrowers shall pay to Lender a closing
fee in an amount equal to one percent (1.0%) of the amount of each draw under
the Revolving Credit Facility that represents an increase above the highest
amount previously outstanding under the Revolving Credit Facility, with a
maximum total fee payment of $20,000 over the life of the Revolving Credit
Facility, which is equal to one percent (1.0%) of the Revolving Loan Commitment.
Agent may in its sole discretion elect to request that Lenders deduct such fees
from the applicable Loan.
(ii)    Beginning November 1, 2013 and continuing until the Revolving Loan
Principal Debt is paid in full and the Revolving Loan Commitment has been
terminated or has expired, Borrowers shall pay to Lender an unused commitment
fee monthly in arrears equal to 0.375% per annum times the actual daily amount
by which the Revolving Loan Commitment exceeds the Revolving Loan Principal Debt
for the prior month (or portion thereof). Borrowers shall execute and deliver
the ACH Authorization Agreements on the Closing Date and shall make, or cause to
be made, payments of such fee when due by ACH transfer or automatic debit from
Borrowers’ accounts into Lender’s accounts as designated on attached Schedule 1
or such other accounts as Borrowers and Lender may agree in writing. All unpaid
fees accrued under this Section 4.2(c) are due and payable on the Revolving Loan
Maturity Date.
(iii)    On each day that the Borrowers elect to extend the Revolving Loan
Maturity Date pursuant to Section 2.6, Borrowers shall pay to Lender the
commitment fee set forth in Section 2.6(b).
(m)    Other Fees and Expenses. On the date of each advance of a Loan to
Borrowers, Borrowers shall pay in cash to Lender any other fees and expenses
provided for in Section 8.11 hereof (net of any expense deposit previously paid
by Borrowers); provided, however, that, in lieu of any such cash payment under
this Section 4.2, Agent may in its sole discretion elect to request that Lenders
deduct such fees and expenses from the applicable Loan.
Section 5    Conditions Precedent.

- 32 -

--------------------------------------------------------------------------------




5.1    To Closing. This Agreement will become effective once all parties have
executed and delivered this Agreement.
5.2    To Initial Term Loan. The obligation of Lender to make the Initial Term
Loan on the Closing Date is, in addition to the conditions precedent specified
in Section 5.1, subject to the following conditions precedent, each of which
must be satisfactory in all respects to Agent, Lender and their counsel:
(f)    Agent has received all of the following items, each fully executed and in
Proper Form:
(i)    this Agreement;
(ii)    if requested, the MSCC Term Note;
(iii)    if requested, the MSCC Revolving Note;
(iv)    the Security Agreement;
(v)    the Borrower Pledge Agreement;
(vi)    the Intellectual Property Security Agreement;
(vii)    the Deposit Account Control Agreement;
(viii)    the SRS Note Subordination Agreement;
(ix)    a legal opinion from Davis Graham & Stubbs LLP in form and substance
reasonably satisfactory to the Agent;
(x)    the Loan Request;
(xi)    the Noncompetition Agreement;
(xii)    the ACH Authorization Agreements;
(xiii)    a Secretary’s Certificate from each Borrower certifying as to its
certificate of formation (or equivalent) and operating agreement (or
equivalent), the incumbency of its officers executing Loan Documents and their
specimen signatures and resolutions adopted by its Board of Directors
authorizing the execution and delivery of, and performance of its obligations
under, each Loan Document to which it is party;
(xiv)    evidence that all material consents, permits and approvals
(governmental or otherwise) required for the execution, delivery and performance
by Borrowers of the Loan Documents have been duly obtained and are in full force
and effect; and

- 33 -

--------------------------------------------------------------------------------




(g)    Agent has received each of the following in Proper Form:
(i)    Payoff letter with respect to all existing Debt with Comerica Bank and
Escalate Capital Partners SBIC I, L.P.;
(ii)    UCC-1 Financing Statements with respect to the Collateral referenced in
the Security Documents;
(iii)    Lien search reports from the state and county UCC records, tax lien
records, bankruptcy records for each of the jurisdictions where any Borrower is
organized or authorized to do business or does business, which shows no Liens on
the Borrower Collateral other than Permitted Liens, from the following
jurisdictions and any other jurisdiction reasonably requested by Agent:
(A)    Delaware Secretary of State,
(B)    Ventura County, California;
(C)    Denver County, Colorado;
(D)    Union County, New Jersey; and
(E)    Montgomery County, Pennsylvania;
(iv)    a certificate in Proper Form signed by a Responsible Officer of the
Company certifying that (A) except as disclosed on Schedule 7.18(a), no Borrower
is a party to a material transaction with any of its Affiliates (excluding, in
the case of any Borrower, any other Borrower) and (B) except as disclosed on
Schedule 7.18(b), each transaction listed on Schedule 7.18(a) was entered into
in the ordinary course of business and upon fair and reasonable terms not
materially less favorable than the applicable Borrower could obtain or could
become entitled to in an arm’s‑length transaction with a Person that was not its
Affiliate.  For purposes of this Section 5.2(b)(iv), a transaction is “material”
if it requires any Borrower to pay or provide products or services of more than
$50,000 during the term of the governing agreement.
(v)    Certificates of Existence and Good Standing from the jurisdiction of
organization of each such Borrower and from each jurisdiction in which each such
Borrower is qualified to do business;
(vi)    subject to Section 8.15, Certificates of Insurance or other proof,
satisfactory to Agent, that Borrowers have the insurance coverage required by
Section 8.8;
(vii)    subject to Section 8.15, all collateral assignments of insurance
policies required by Section 8.8;

- 34 -

--------------------------------------------------------------------------------




(viii)    audited consolidated financial statements for the Borrowers for the
twelve months ended December 31, 2012;
(ix)    appropriate collateral filings with respect to registered intellectual
property;
(x)    subject to Section 8.15, all certificates of membership or other equity
interests of all Borrowers other than the Company together with appropriate
security transfer powers duly executed in blank;
(xi)    all certificates of title from each Borrower to any vehicles, trailers
and any other Collateral subject to any certificate of title or other
registration statute of the United States of America, any state or any other
jurisdiction; and
(xii)    such other certificates, documents and agreements as Lender may
reasonably request.
(h)    Each of the following has been completed, satisfied, or is true and
correct as of the date of such funding:
(i)    at the sole discretion of Lender, completion of Lender’s due diligence
regarding Litigation, Taxes, accounting, labor, insurance, pension liabilities,
real estate leases, material contracts, Debt agreements, property ownership, and
contingent liabilities of the Borrowers, the results of which are satisfactory
to Lender in its sole discretion;
(ii)    all of the representations and warranties of the Borrowers in the Loan
Documents are true and correct in all respects (except to the extent that the
representations and warranties speak to a specific date, in which case they are
true and correct in all respects as of such specific date);
(iii)    no Material Adverse Event exists;
(iv)    no material Litigation exists;
(v)    no Default or Potential Default exists;
(vi)    Borrowers have paid the fees under Section 4.2 and the fees and expenses
under Section 8.11; and
(vii)    Borrowers shall have delivered a certificate in Proper Form signed by a
Responsible Officer of the Company certifying that (A) Borrowers’ pro forma
EBITDA (i) for the fiscal year ended December 31, 2011, is at least $1,900,000,
(ii) for the fiscal year ended December 31, 2012, is at least $2,300,000, and
(iii) for the trailing twelve (12) month period ended March 31, 2013 is at least
$1,900,000 and (B) Borrowers’ pro forma EBITDA (as adjusted for non-cash and
non-recurring items including stock-based compensation, acquisition expenses,
severance and

- 35 -

--------------------------------------------------------------------------------




asset impairment) for the fiscal year ended December 31, 2013, is reasonably
projected to be approximately $4,000,000.
(i)    Borrowers’ delivery of the Loan Request for the Initial Term Loan to
Lender constitutes a representation and warranty by the Borrowers to Lender that
the statements in this Section 5.2 are true and correct in all respects.
5.3    To Additional Term Loans. In addition to the conditions precedent
specified in Section 5.1 and 5.2, the decision of Lender to make any Additional
Term Loan shall be subject to (i) the approval of Lender of such Additional Term
Loan in its sole discretion, (ii) the following terms and conditions precedent
and (iii) such other conditions precedent as Lender may determine in its sole
discretion (which may include, without limitation, the payment of fees, the
issuance of warrants to Lender and an amendment to this Agreement to specify
interest rates applicable to such Additional Term Loan), each of which must be
satisfactory in all respects to Lender and its counsel:
(c)    Such Additional Term Loan shall be in an amount greater than or equal to
$500,000.
(d)    Lender’s satisfaction, in its sole discretion, that the conditions to
funding such Additional Term Loan set forth in Section 2.1(b) are met.
(e)    Agent has received all of the following items, each fully executed and in
Proper Form:
(xv)    the Loan Request for such Additional Term Loan;
(xvi)    a Secretary’s Certificate from each Borrower certifying as to
incumbency of officers executing Loan Documents and their specimen signatures,
resolutions adopted by its Board of Directors, articles of incorporation (or
equivalent thereof) and bylaws (or equivalent thereof);
(xvii)    such other certificates, documents and agreements as Lender may
reasonably request.
(f)    Lender has received, if requested, each of the following in Proper Form:
(xiii)    Certificates of Existence and Good Standing from the jurisdiction of
organization of each such Borrower and from each jurisdiction in which each such
Borrower is qualified to do business; and
(xiv)    Certificates of Insurance or other proof, satisfactory to Lender, that
Borrowers have the insurance coverage required by Section 8.8.
(g)    Lender shall have completed its due diligence review to the satisfaction
of Lender and its counsel.

- 36 -

--------------------------------------------------------------------------------




(h)    Each of the following has been completed, satisfied, or is true and
correct as of the applicable Loan Date:
(i)    all of the representations and warranties of the Borrowers in the Loan
Documents are true and correct in all material respects (except to the extent
that the representations and warranties speak to a specific date, in which case
they are true and correct in all material respects as of such specific date);
(ii)    no Material Adverse Event exists;
(iii)    no material Litigation exists;
(iv)    no Default or Potential Default exists; and
(v)    Borrowers have paid the fees under Section 4.2 and the fees and expenses
under Section 8.11 and other fees, if any, required by any Lender in connection
with the Additional Term Loan.
Borrowers’ delivery of the Loan Request for such Additional Term Loan to Lender
shall constitute a representation and warranty by Borrowers to Lender that the
statements in this Section 5.3 are true and correct in all respects.
5.4    To Revolving Loans. In addition to the conditions precedent specified in
Section 2.1, 5.1, and 5.2, the obligation of each Lender to make any Revolving
Loan shall be subject to the following terms and conditions precedent as of each
applicable Loan Date, each of which must be satisfactory in all respects to
Lenders and their counsel:
(a)    a Borrowing Base Certificate, to the extent Borrowers have not delivered
a Borrowing Base Certificate within the 30 days preceding the Loan Date;
(b)    all of the representations and warranties of the Borrowers in the Loan
Documents are true and correct in all material respects (except to the extent
that the representations and warranties speak to a specific date, in which case
they are true and correct in all material respects as of such specific date);
(c)    no circumstances exist that, individually or in the aggregate, have had
or would reasonably be expected to result in a Material Adverse Event;
(d)    no material Litigation exists;
(e)    no Default or Potential Default exists; and
(f)    Borrowers have paid the fees under Section 4.2 and the fees and expenses
under Section 8.11.

- 37 -

--------------------------------------------------------------------------------




Borrowers’ delivery of the Loan Request for such Revolving Loan to Agent shall
constitute a representation and warranty by the Borrowers to Agent and Lenders
that the statements in this Section 5.4 are true and correct in all respects.
5.5    No Waiver. Each condition precedent in this Agreement is material to the
transactions contemplated by this Agreement, and time is of the essence with
respect to each condition precedent.
Section 6    Security.
6.1    Collateral; After-Acquired Property.
(j)    The complete payment and performance of the Obligation shall be secured
by all of the items and types of property of each Borrower (collectively, the
“Borrower Collateral”) described as collateral or otherwise secured in the
Security Documents, including, without limitation, (i) all personal property,
real property, equity interests, accounts receivable, notes receivable,
accounts, contracts, intellectual property, general intangibles, inventory,
equipment and after‑acquired property of each Borrower, and (ii) all Equity
Securities of any Person owned by each Borrower, including but not limited to
the Equity Securities pledged by Borrowers pursuant to the Borrower Pledge
Agreement. Each Borrower shall execute all applicable Security Documents
necessary or appropriate to perfect Lender’s Liens in all of the Borrower
Collateral it owns.
(k)    Within fifteen (15) days after any Borrower creates or acquires any
Subsidiary after the Closing Date, such Borrower shall deliver to Agent (for the
ratable benefit of Agent and the Lenders), a supplement to the Borrower Pledge
Agreement in Proper Form (or, if requested by Agent, a pledge agreement in
Proper Form), confirming the pledge to Agent of, and the security interest in
favor of Agent, in one hundred percent (100%) of such Borrower’s ownership in
the capital stock (or similar equity interest) of such Subsidiary, together with
all original certificates (if any) evidencing such Equity Securities and
transfer powers in respect thereof executed in blank.
(l)    Each Borrower shall notify Agent within fifteen (15) days after such
Borrower’s acquisition or purchase of any ownership, leasehold, mineral or other
interest in any real property after the Closing Date, and, upon Agent’s request,
such Borrower shall execute, deliver, record and file any Deed of Trust,
Landlord Subordination of Lien (and shall cause the applicable landlord to
execute any such Landlord Subordination of Lien) and/or any other instruments or
documents (in Proper Form) that are necessary to provide Agent (for the ratable
benefit of Agent and the Lenders) a first priority perfected Lien (subject to
the terms of any applicable intercreditor agreement) on such real property
interest. Borrowers acknowledge that the execution of such Deeds of Trust,
Landlord Subordination of Liens and other instruments and documents is a part of
the bargained-for exchange between Lenders and Borrowers and constitutes a part
of the consideration for the Loans.
(m)    Within fifteen (15) days after any Borrower opens or acquires any deposit
account after the Closing Date, such Borrower shall execute and deliver to Agent
(for the

- 38 -

--------------------------------------------------------------------------------




ratable benefit of Agent and the Lenders) a Deposit Account Control Agreement in
Proper Form with respect to such deposit account.
6.2    Financing Statements. Borrowers hereby authorize Agent to execute or
otherwise authenticate and file any financing statements, continuation
statements, and termination statements recording Agent’s security interest in
the Borrower Collateral, and Borrowers shall take such other actions as are
reasonably requested by Agent relating to the Borrower Collateral, including,
without limitation, initiating any Lien search reasonably required by Agent.
6.3    Priority. Except for Liens described in clause (b) of the definition of
Permitted Liens, Agent shall have a first priority Lien on the Borrower
Collateral.
Section 7    Representations And Warranties.
Each Borrower jointly and severally represents and warrants to Lender on the
Closing Date and on each other Loan Date, on behalf of itself and its
Subsidiaries, as follows:
7.1    Existence, Good Standing, and Authority to do Business. The Company is a
corporation duly organized, validly existing, and in good standing under the
Laws of the State of Delaware. Each other Borrower is duly organized, validly
existing, and in good standing under the Laws of the jurisdiction in which it is
organized. Except where the failure to do so would not reasonably be expected to
result in a Material Adverse Event, each Borrower is duly qualified to transact
business and is in good standing as a foreign entity in each jurisdiction where
the nature and extent of its business and properties require due qualification
and good standing. Except where the failure to do so is not a Material Adverse
Event, each Borrower (a) possesses all requisite corporate authority and power,
and all requisite licenses, permits, and franchises to conduct its business as
is now being, or is contemplated to be, conducted, and (b) is in compliance in
all material respects with all applicable Laws.
7.2    Subsidiaries. No Borrower has any Subsidiaries except as set forth on
Schedule 7.2. Schedule 7.2 lists the jurisdiction of organization of each
Subsidiary.
7.3    Authorization, Compliance, and No Default. The execution and delivery by
each Borrower of the Loan Documents to which it is a party and each Borrower’s
performance of its obligations under such Loan Documents (a) are within its
corporate, company or partnership power, (b) have been duly authorized by all
necessary corporate, company or partnership action, (c) do not require action
by, or filing with, any Governmental Authority or any action by any other Person
(other than any action taken or filing made on or before the Closing Date), (d)
do not violate any provision of such Borrower’s organizational documents, (e) to
the knowledge of such Borrower, do not violate any material provision of Law or
any order of any Governmental Authority, in each case applicable to such
Borrower, (f) do not materially violate, or constitute a material breach of, any
material agreements to which it is a party (and no default exists on the part of
such Borrower under any agreement to which it is a party), and (g) will not
result in the creation or imposition of any Lien on any asset of any Borrower
other than Permitted Liens and Liens in favor of Agent. Except as set forth on
Schedule 7.3, prior to the date hereof, no Borrower or Equityholder of a
Borrower has been required to amend, supplement or terminate any agreement to
which such

- 39 -

--------------------------------------------------------------------------------




Borrower or Equityholder of a Borrower is a party so as to not be in
contravention of or conflict with the provisions of any Loan Document or any
other agreement executed in connection herewith or therewith.
7.4    Binding Effect. Each Loan Document (a) has been duly executed and
delivered by each Borrower which is a party to it, (b) constitutes the legal,
valid and binding obligation of each Borrower which is a party to it, and (c) is
enforceable against each Borrower which is a party to it in accordance with its
respective terms, except as enforceability may be limited by applicable Debtor
Relief Laws and general principles of equity.
7.5    Litigation.
(a)    Except as disclosed on Schedule 7.5(a), no Borrower is subject to, or
aware of the threat of, any material Litigation involving any Borrower or any
assets of any Borrower. No Borrower knows of any valid basis for any such
material Litigation involving any Borrower or any assets of any Borrower.
(b)    Except as disclosed on Schedule 7.5(b), there are no outstanding material
judgments, orders, injunctions, decrees, citations, stipulations or awards
(whether rendered by a court, administrative agency, arbitral body or
Governmental Authority) against or pertaining to any Borrower or any assets of
any Borrower.
7.6    Taxes. All federal and other material Tax returns required to be filed by
each Borrower have been filed (or extensions have been granted) before
delinquency, and all federal and other material Taxes imposed upon any Borrower
that are due and payable have been paid before delinquency, other than Taxes
disclosed on Schedule 7.6, which are being contested in good faith by lawful
proceedings diligently conducted, against which reserve or other provision
required by GAAP has been made. For the purposes of this Section 7.6, a Tax is
“material” if it could reasonably be expected to result in a liability to any
Borrower in excess of $50,000.
7.7    Environmental Matters. Except as disclosed on Schedule 7.7, no Borrower
has any environmental condition or circumstance adversely affecting its assets,
properties, or operations that would reasonably be expected to result in a
Material Adverse Event. Except as disclosed on Schedule 7.7 (other than
correspondence, notices and reports given and received (i) in the ordinary
course of business in respect of environmental matters previously disclosed on
Schedule 7.7, and (ii) in respect of procedural matters relating to the periodic
renewal of, and application for, Environmental Permits), (a) no Borrower has any
obligation of any Borrower to remedy any violation of any Environmental and
Safety Law, and (b) no Borrower has received written notice or report of, or
written inquiry regarding, or is otherwise subject to any liability under any
Environmental and Safety Law arising out of or directly affecting the properties
or operations of any Borrower or any obligation of any Borrower to remedy any
violation of any Environmental and Safety Law. For each Borrower, each
Environmental Permit necessary to conduct its operations is currently in effect,
and such Borrower’s conduct of its operations is in full compliance with the
terms and restrictions of each such Environmental Permit. No Borrower knows or
has received notice that any such Environmental Permit has been terminated. No
facility of any Borrower is used for, or to the knowledge of any Borrower has
been used for, storage, treatment, or disposal of any Hazardous

- 40 -

--------------------------------------------------------------------------------




Substance in violation of any applicable Environmental and Safety Law, other
than violations that individually or collectively would not reasonably be
expected to constitute a Material Adverse Event.
7.8    Ownership of Assets; Intellectual Property. Except as disclosed on
Schedule 7.8, no Borrower has any ownership, leasehold or other interest in any
real property. Each Borrower has (a) indefeasible title to its owned real
property, (b) a vested leasehold interest in all of its leased real property,
and (c) good and marketable title to all of its personal property, all as
reflected on the Current Financials (except for property that has been disposed
of as permitted by Section 9.9). All assets material to the Borrowers’
operations are owned by a Borrower or are leased from a Person which is not an
Affiliate of Borrowers, other than as disclosed on Schedule 7.18. Each Borrower
owns or has the right to use and assign all material licenses, patents, patent
applications, copyrights, service marks, trademarks, trademark applications,
trade names and software licenses necessary to continue to conduct its
businesses as presently conducted by it. Each Borrower is conducting its
business without infringement or claim of infringement of any license, patent,
copyright, service mark, trademark, trade name, trade secret or other
intellectual property right of any other Person, other than any infringements or
claims that, if successfully asserted against or determined adversely to any
Borrower, would not, individually or collectively, constitute a Material Adverse
Event. To the knowledge of the Borrowers, no infringement or claim of
infringement by any other Person of any material license, patent, copyright,
service mark, trademark, trade name, trade secret or other intellectual property
of any Borrower exists.
7.9    Liens. No Lien exists on any asset of any Borrower other than Permitted
Liens.
7.10    Debt. No Borrower is an obligor on any Debt other than Permitted Debt.
7.11    Insurance. Schedule 7.11 contains a list of all of the insurance
policies covering the assets, businesses, operations, product liability,
employees, officers, managers and directors of Borrowers. Borrowers maintain
insurance at all times with financially sound, responsible and reputable
insurance companies or associations (or, as to workers’ compensation or similar
insurance, with an insurance fund or by self insurance authorized by the
jurisdictions in which it operates) that possess a minimum A.M. Best Financial
Strength Rating of B+ or better. Borrowers maintain insurance concerning each
Borrower’s assets, businesses, operations, product liability, employees,
officers, managers and directors, against such damages, losses, casualties,
liabilities and contingencies and of the types and in the amounts (and with
co‑insurance and deductibles) as are reasonable and customary for Borrowers’
businesses.
7.12    Full Disclosure. Each material fact or condition relating to the Loan
Documents and the Borrowers’ financial condition, obligations, liabilities,
business, operations, assets, property or prospects has been disclosed to Lender
in writing. All such information, when taken together, (a) is true and accurate
in all material respects and does not fail to state any fact the omission of
which would otherwise make any such information materially misleading, and
(b) in the case of projections and financial information, is based on fair and
reasonable estimates in light of the current and reasonably foreseeable future
conditions based on facts known as of the Closing Date or such other date that
the information is stated or certified, and to Borrowers’ knowledge does not
fail to state any fact the omission of which would otherwise make any such
information materially misleading,

- 41 -

--------------------------------------------------------------------------------




it being understood that actual results may differ from the projected results
provided in such projections.
7.13    Place of Business. The location of each principal executive office or
other material place of business of each Borrower is set out on Schedule 7.13.
The books and records of each Borrower concerning accounts and accounts
receivable are located at one or more of the locations set forth on Schedule
7.13. All of each Borrower’s inventory (other than inventory on consignment, in
transit, or in the possession of a Person under the terms of a contract with a
Borrower) is in its possession and, together with its other material assets, are
located (until disposed of in the ordinary course of business), at one or more
of the locations set out on Schedule 7.13.
7.14    Use of Proceeds.
(a)    Initial Term Loan. Borrowers will use the proceeds of the Initial Term
Loan (i) to refinance a portion of the Borrowers’ existing Debt, (ii) to fund
the transaction costs, fees and expenses of the Term Loan, and (iii) for
Borrowers’ working capital and other general corporate purposes.
(b)    Additional Term Loans. Borrowers will use the proceeds of any Additional
Term Loans for its future funding needs, including (i) future Capital
Expenditures of Borrowers and (ii) future working capital needs and other
general corporate purposes of Borrowers, all as approved by Lender in advance of
such Additional Term Loans.
(c)    Revolving Loan. Borrowers will use the proceeds of any Revolving Loans to
fund the transaction costs, fees and expenses of the Loans, and for Borrowers’
working capital and other general corporate purposes.
(d)    Prohibited Uses of Proceeds. No Borrower is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System, as
amended. No part of the proceeds of the Loans will be used, directly or
indirectly, for a purpose that violates any Law, including without limitation,
the provisions of Regulation U or Regulation X of the Board of Governors of the
Federal Reserve System. Each Borrower represents and warrants that no portion of
the Loans shall be used directly or indirectly to purchase ineligible
securities, as defined by applicable regulations of the Federal Reserve Board,
underwritten by any Affiliate of Lender during the underwriting period and for
thirty (30) days thereafter. No Borrower shall use the proceeds of any Revolving
Loans to repay or prepay any portion of the Term Loans.
7.15    Employee Plans. Schedule 7.15 contains a list of all of Borrowers’
Employee Plans. Except where such occurrence or existence would not reasonably
be expected to have a Material Adverse Event, (a) Borrowers are in compliance
with ERISA and the terms and conditions of each Employee Plan, (b) no Employee
Plan has incurred an “accumulated funding deficiency” (as defined in section 302
of ERISA or section 412 of the Tax Code), (c) no Borrower has incurred liability
under ERISA to the PBGC in connection with any Employee Plan (other than
required insurance premiums, all of which have been paid), (d) no Borrower has
withdrawn in whole or in part from

- 42 -

--------------------------------------------------------------------------------




participation in a “multiemployer plan” (as defined in Section 3(37) of ERISA),
(e) no Borrower has engaged in any “prohibited transaction” (as defined in
Section 406 of ERISA or section 4975 of the Tax Code), and (f) no “reportable
event” (as defined in Section 4043 of ERISA) has occurred, excluding events for
which the notice requirement is waived under applicable PBGC regulations.
7.16    Labor Matters.
(a)    Except as set forth on Schedule 7.16(a), no employee of a Borrower is
currently represented by any labor union, no Borrower is a party to any
collective bargaining agreement, and there is no organizational effort presently
being made or threatened by or on behalf of any labor unions with respect to
employees of any Borrower. No actually pending or, to the knowledge of each
Borrower, threatened strikes, labor disputes, slow downs, walkouts, or other
concerted interruptions of operations by the employees of any Borrower, that
could reasonably be expected to result in a Material Adverse Event, exist. 
Hours worked by and payment made to employees of Borrowers have not been in
violation of the Fair Labor Standards Act or any other applicable Law dealing
with labor matters, other than any violations that are not, individually or
collectively, a Material Adverse Event.  All payments due from any Borrower for
employee health and welfare insurance have been paid or accrued as a liability
in its Current Financials, other than any nonpayments that are not, individually
or collectively, a Material Adverse Event.  Each Borrower has complied in all
material respects with, and its facilities, businesses, operations, assets and
property are in compliance with, the provisions of the Federal Occupational
Safety and Health Act, as amended.
(b)    Borrowers and their respective facilities, businesses, operations, assets
and property have been in material compliance for the past three (3) years and
are currently in compliance with all applicable Laws and Orders regarding
employment and employment practices, the terms and conditions of employment,
non-discrimination, equal employment opportunity, affirmative action, collective
bargaining, payment of social security, occupational safety and health, wages
and hours, plant closing and workers compensation, including but not limited to
the Immigration Reform and Control Act, Title VII of the Civil Rights Act of
1964, the Fair Labor Standards Act, the Federal Occupational Safety and Health
Act, the Age Discrimination in Employment Act, the Americans with Disability
Act, the Family Medical & Leave Act, the National Labor Relations Act, the Texas
Statutes Labor Code and regulations promulgated thereunder or any other federal
or state statute, ordinance or regulation governing, touching upon or concerning
the employment relationship, in each case as amended and in effect as of the
Closing Date.  Borrowers have not engaged at any time during the past three (3)
years, and are currently not engaging, in any unfair labor practice. There are
not any pending or, to the knowledge of Borrowers, any material threatened
charges, claims, complaints, administrative complaints, or lawsuits alleging (i)
breach of an employment contract (whether in fact, expressed or implied), (ii) a
claim for workers’ compensation, (iii) any tort such as invasion of privacy,
defamation, or intentional infliction of emotional distress, (iv) a complaint
against any Borrower for unfair labor practices before the National Labor
Relations Board, or (v) any violation of any employment Law, regulation or
statute, including, but not limited to, the statutes and Laws cited in this

- 43 -

--------------------------------------------------------------------------------




Section 7.16(b).  Except as set forth in Schedule 7.16(b), Borrowers are not
currently subject to any material complaints, charges, claims, consent decrees,
judgments, arbitration awards, or Orders from any Governmental Authority
concerning any federal, state or local Laws regarding employment and employment
practices, the terms and conditions of employment, non-discrimination, equal
employment opportunity, affirmative action, collective bargaining, payment of
social security, occupational safety and health, wages and hours, plant closing,
workers compensation and any and all of the employment Laws, regulations or
statutes cited above.
(c)    Borrowers are and have always been in compliance in all material respects
with all applicable Immigration Laws.  Borrowers’ employees and contractors have
verified their legal right to work in the United States of America through Form
I-9s or similar documents consistent with applicable Immigration Laws.
7.17    Trade Names. No Borrower has used or transacted business under any other
corporate or trade name in the five-year period preceding the Closing Date,
except as disclosed on Schedule 7.17. Schedule 7.17 includes the names of all
Persons with which any Borrower has merged or consolidated, or from which any
Borrower has acquired all or substantially all of such Person’s assets, in each
case in the five-year period preceding the Closing Date.
7.18    Transactions with Affiliates. Except as disclosed on Schedule 7.18(a),
no Borrower is a party to a material transaction with any of its Affiliates
(excluding, in the case of any Borrower, any other Borrower). Except as
disclosed on Schedule 7.18(b), each transaction listed on Schedule 7.18(a) was
entered into in the ordinary course of business and upon fair and reasonable
terms not materially less favorable than the applicable Borrower could obtain or
could become entitled to in an arm’s‑length transaction with a Person that was
not its Affiliate. For purposes of this Section 7.18, a transaction is
“material” if it requires any Borrower to pay or provide products or services of
more than $50,000 during the term of the governing agreement.
7.19    Government Regulation.
(a)    No Borrower is an “investment company” or a company “controlled” by an
“investment company” or a “subsidiary” of an “investment company”, within the
meaning of the Investment Company Act of 1940.
(b)    No Borrower is subject to regulation as a “common carrier” or “contract
carrier” or any similar classification by the Interstate Commerce Commission or
under the laws of any state, or is subject to regulation under any other
federal, state or local statute which limits its ability to incur Debt.
(c)    The borrowing of the Loans by Borrowers, the application of the proceeds
thereof and the repayment thereof will not violate any provision of any statute
or any rule, regulation or order issued by the SEC applicable to Borrowers.
At least fifty-one percent (51%) of the employees of Borrowers are located
within the United States and at least fifty-one percent (51%) of the tangible
assets of Borrowers are located within

- 44 -

--------------------------------------------------------------------------------




the United States. The proceeds of the Loans are intended for use and shall only
be used for specific domestic purposes within the United States including, for
example, payroll for employees located within the United States or acquiring
assets for use solely within the United States, and no portion of such proceeds
shall be used, directly or indirectly: (i) to acquire farm land; or (ii) for any
purpose contrary to the public interest, including activities which are in
violation of Law or inconsistent with free competitive enterprise.
7.20    Capitalization.
(a)    Schedule 7.20(a) lists the owners of all authorized and outstanding
Equity Securities of each Borrower (other than the Company), including options
and other equity equivalents of each Borrower (other than the Company),
pre-Closing and as of (and after giving effect to) the Closing, together with
the amount and percentage of such Equity Securities held by each such owner. All
of the outstanding Equity Securities of Borrowers are validly authorized and
issued, fully paid and nonassessable, as applicable, and free and clear of any
and all Liens (other than Liens in favor of Agent pursuant to the Security
Documents).
(b)    Except as set forth on Schedule 7.20(b)(i), there are no (i) outstanding
or (ii) pending plans currently being processed for the Company or any other
Borrower to issue any shares of capital stock or other Equity Securities,
securities, rights, warrants or options convertible or exchangeable into or
exercisable for any shares of capital stock or other Equity Securities, stock
appreciation rights or phantom stock of any Borrower; provided, however, nothing
contained in this Section 7.20 shall restrict any Borrower from granting equity
awards to its managers or directors pursuant to any equity incentive or similar
benefit plan approved by the Board of Directors. Except as set forth on Schedule
7.20(b)(ii), no Borrower is under any obligation, contingent or otherwise, to
redeem or otherwise acquire any shares of its capital stock or other Equity
Securities or any securities, rights or options to acquire such capital stock,
Equity Securities, stock appreciation rights or phantom stock. Except as
contemplated by the other Loan Documents, there are no agreements between any
Persons, Equityholders, or managers or directors of any Borrower with respect to
the voting or transfer of any Equity Securities of a Borrower owned by such
parties or with respect to any other aspect of their affairs concerning any
Borrower other than those set forth on Schedule 7.20(b)(iii), none of which
conflict with the primary rights granted Agent or any Lender in the Loan
Documents or any related agreements executed simultaneously herewith.
(c)    Except as set forth on Schedule 7.20(c)(i), there are no statutory or
contractual shareholders’ preemptive rights with respect to the Equity
Securities of any Borrower. No Borrower has violated any applicable federal or
state securities laws in connection with the offer, sale or issuance of any of
its Equity Securities. There are no agreements granting registration rights to
any Person with respect to any Equity Securities of a Borrower other than those
set forth on Schedule 7.20(c)(ii), none of which conflict with the primary
rights granted to Agent or any Lender in this Agreement and the other Loan
Documents.
7.21    Compliance with Laws; Certain Operations. Each Borrower and, to the
knowledge of Borrowers, each of the officers, directors and managers of each
Borrower in their roles with

- 45 -

--------------------------------------------------------------------------------




Borrowers have complied in all material respects with all applicable Laws and
all applicable requirements of any Governmental Authority or self-regulatory
organization. No notices, citations, claims or orders have been filed or granted
against any Borrower alleging or finding violation of, or liability or
responsibility under, any such Law which have not been heretofore settled,
except where such filing or grant would not reasonably be expected to result in
a Material Adverse Event.
7.22    Solvency. Each Borrower is Solvent prior to, and after giving effect to,
the transactions contemplated hereby. No transfer of property is being made and
no obligation is being incurred in connection with such transactions with actual
intent to hinder, delay or defraud any present or future creditors of any
Borrower.
7.23    Financials.
(a)    Borrowers have delivered to Lender (i) the audited consolidated balance
sheet of Borrowers as of December 31, 2010, 2011 and 2012 and the related
consolidated statements of operations, cash flows and income for the years then
ended, and (ii) the consolidated balance sheet of Borrowers as of July 31, 2013
and the related consolidated statements of operations, cash flows and income for
the seven (7) months then ended (collectively, the “Financial Statements”).
(b)    Except as set forth on Schedule 7.23, the Financial Statements (i) were
prepared in accordance with GAAP and Borrowers’ past accounting practices and
(ii) present fairly, in all material respects, the consolidated financial
position of Borrowers as of the dates thereof and the results of their
operations for the periods then ended, subject to year-end adjustments and the
absence of footnotes in the case of the unaudited monthly financial statements.
Since December 31, 2012, Borrowers’ businesses have been operated in the
ordinary course thereof consistent with past practices and there has not
occurred, and no event, occurrence or condition exists, which was or could
reasonably be determined to be a Material Adverse Event. Borrowers maintain and
will continue to maintain a system of internal controls sufficient to provide
reasonable assurance that (i) transactions are executed with management’s
general or specific authorizations; and (ii) transactions are recorded as
necessary to permit preparation of financial statements of Borrowers and to
maintain accountability for assets.
(c)    Borrowers have also delivered to Lender certain projections of profits
and losses (the “Projections”) of Borrowers’ consolidated profit and loss
statement for calendar years 2013 through 2014 The Projections represent
estimates of Borrowers’ future financial performance for the period set forth
therein, and Borrowers believe such estimates are fair and reasonable in light
of the current and reasonably foreseeable future conditions based on facts known
as of the Closing Date, it being understood that actual results may differ from
the projected results provided in such projections.
7.24    Absence of Undisclosed Liabilities. There are no liabilities or any
facts or circumstances that could give rise to liabilities, whether accrued,
known, due or to become due, contingent, absolute, determined, determinable or
otherwise, and regardless of when asserted, of any Borrower arising out of (a)
any transaction entered into on or prior to the date hereof, (b) any

- 46 -

--------------------------------------------------------------------------------




action or inaction on or prior to the date hereof, or (c) any state of facts
existing on or prior to the date hereof, other than (i) liabilities set forth in
the Current Financials, (ii) other undisclosed liabilities incurred since the
date of the Current Financials in the ordinary course of business that would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Event, and (iii) fees and expenses incurred in connection with
this Agreement and the transactions contemplated hereby.
7.25    Employee Matters. Except as set forth on Schedule 7.25:
(a)    no employee of a Borrower is currently represented by any labor union, no
Borrower is a party to any collective bargaining agreement, and there is no
organizational effort presently being made or threatened by or on behalf of any
labor unions with respect to employees of any Borrower;
(b)    there is no unfair labor practice complaint against any Borrower pending
before the National Labor Relations Board;
(c)    there is no labor strike, dispute, slowdown, representation, campaign or
work stoppage actually pending or threatened against any Borrower;
(d)    there has been no change in the compensation of any employee of any
Borrower since December 31, 2012 other than increases in the ordinary course of
business, which are reflected or accounted for in the Projections; and
(e)    to the best of Borrowers’ knowledge, no officer or employee of a Borrower
has entered into any agreement which is now in effect with any person,
corporation, partnership or business organization other than Borrowers requiring
such person to assign any interest in any invention or trade secrets or to keep
confidential any trade secrets or other proprietary information or containing
any prohibition or restriction on competition or solicitation of customers.
Section 8    Affirmative Covenants.
Each Borrower covenants jointly and severally, on behalf of itself and its
Subsidiaries, that, except with the prior written consent of Agent and Lender,
so long as all or any portion of the Loans or any other Obligation remains
outstanding:
8.1    Items to be Furnished. Borrowers shall cause the following to be
furnished to Lender:
(g)    Promptly after preparation, and no later than the earlier of (x) one
hundred twenty (120) days after the last day of each fiscal year of Borrowers
and (y) five (5) days after the date of issuance of such financial statements,
audited or, if Lender has provided its prior written consent to reviewed
financial statements, reviewed consolidated financial statements (including
statements of income, cash flows and shareholders’ equity, a balance sheet, a
consolidating statement of income and a consolidating balance sheet detailing
the statement of income and balance sheet for each individual Borrower and the
adjustments

- 47 -

--------------------------------------------------------------------------------




required to eliminate any intercompany transactions, a summary of accounting
policies and detailed notes) showing the consolidated financial condition and
results of operations of the Borrowers as of, and for the year ended on, that
last day, accompanied by:
(vi)    (A) the unqualified opinion of a firm of independent certified public
accountants selected by Borrowers and reasonably acceptable to Lender (the
“Accounting Firm”), based on an audit using generally accepted auditing
standards, that the financial statements were prepared in accordance with GAAP
and present fairly, in all material respects, the consolidated financial
condition and results of operations of the Borrowers or, if Lender has provided
its prior written consent to reviewed financial statements, (B) a written review
report by the Accounting Firm stating that the financial statements were
reviewed in accordance with Statements for Accounting and Review Services issued
by the American Institute of Certified Public Accountants and that, based on the
Accounting Firm’s review, the Accounting Firm is not aware of any material
modifications that should be made to the financial statements in order for them
to be in conformity with GAAP; and
(vii)    a Compliance Certificate with respect to such financial statements
certifying (A) as to the Borrowers’ compliance with the financial covenants set
forth in Section 10 of this Agreement, (B) that such financial statements were
prepared in accordance with GAAP and present fairly, in all material respects,
the consolidated financial condition and results of operations of the Borrowers,
(C) that, except as disclosed on Schedule 7.18(a) to this Agreement, no Borrower
is a party to a material transaction with any of its Affiliates other than
transactions entered into in the ordinary course of business and upon fair and
reasonable terms not materially less favorable than the applicable Borrower
could obtain or could become entitled to in an arm’s length transaction with a
Person that was not its Affiliate and which transactions have been disclosed in
advance to Agent and (D) whether a Default or Potential Default exists and
describing in reasonable detail the nature thereof.  For purposes of Section
8.1(a)(ii)(C), a transaction is “material” if it requires any Borrower to pay or
provide products or services of more than $50,000 during the term of the
governing agreement.
(h)    Promptly after preparation, and no later than thirty (30) days after the
last day of each calendar month of Borrowers, (i) internally-certified unaudited
financial statements (including statements of income and cash flows, a balance
sheet, and a consolidating statement of income and a consolidating balance sheet
detailing the statement of income and balance sheet for each individual Borrower
and the adjustments required to eliminate any intercompany transactions) and
(ii) key operating statistics consistent with the reporting of operating
statistics utilized by Borrower’s executive management and Board of Directors,
showing the consolidated financial condition and results of operations of the
Borrowers as of, and for the month, year-to-date and, if applicable, quarter
period ended on, that last day. The Borrowers’ certificate included with the
unaudited financial statements will include a statement that such financial
statements (i) were prepared in accordance with GAAP and on a basis consistent
with Borrowers’ historical financial statements and (ii)

- 48 -

--------------------------------------------------------------------------------




present fairly, in all material respects, the consolidated financial condition
and results of operations of the Borrowers, subject to normal year-end
adjustments and the absence of footnotes.
(i)    Promptly after preparation, and no later than forty-five (45) days after
the last day of each fiscal quarter of Borrowers, Borrowers shall deliver the
following to Lender:
(iv)    internally-certified unaudited financial statements (including
statements of income and cash flows, a balance sheet, and a consolidating
statement of income and a consolidating balance sheet detailing the statement of
income and balance sheet for each individual Borrower and the adjustments
required to eliminate any intercompany transactions) showing the consolidated
financial condition and results of operations of the Borrowers as of, and for
the quarter and year-to-date ended on, that last day; and
(v)    a write-up of Borrowers’ operating results that is consistent with
Borrowers’ periodic reporting to its Board of Directors; and
(vi)    a Compliance Certificate with respect to such financial statements
certifying (A) as to the Borrower’s compliance with the financial covenants set
forth in Section 10 of this Agreement, (B) that such financial statements
(I) were prepared in accordance with GAAP and on a basis consistent with
Borrowers’ historical financial statements and (II) present fairly, in all
material respects, the consolidated financial condition and results of
operations of the Borrowers, subject to normal year-end adjustments and the
absence of footnotes (C) that, except as disclosed on Schedule 7.18(a) to this
Agreement, no Borrower is a party to a material transaction with any of its
Affiliates other than transactions entered into in the ordinary course of
business and upon fair and reasonable terms not materially less favorable than
the applicable Borrower could obtain or could become entitled to in an arm’s
length transaction with a Person that was not its Affiliate and which
transactions have been disclosed in advance to Agent and (D) whether a Default
or Potential Default exists and describing in reasonable detail the nature
thereof.  For purposes of Section 8.1(c)(iv)(C), a transaction is “material” if
it requires any Borrower to pay or provide products or services of more than
$50,000 during the term of the governing agreement; and
(vii)    an Excess Cash Flow Calculation Certificate setting forth the
calculation of the Borrowers’ Excess Cash Flow for such period.
(j)    Promptly after preparation, and no later than the last day of January of
each year (assuming a fiscal year end of December 31), an annual operating plan
(with a level of detail consistent with the Projections) for Borrowers on a
consolidated and consolidating (by location) basis, approved by the Board of
Directors of each Borrower, for the current fiscal year (if delivered in January
of such year), that (i) includes a statement of all of the material assumptions
on which such plan is based, (ii) includes budgeted monthly balance sheets,
income statements and statements of cash flows for such fiscal year, as well as

- 49 -

--------------------------------------------------------------------------------




comparisons of such items to the corresponding months in the prior fiscal year,
and (iii) integrates sales, gross profits, operating expenses, operating profit
and cash flow projections, all prepared on the same basis and in similar detail
as that on which operating results are reported (and in the case of cash flow
projections, representing management’s good faith estimates of future financial
performance based on historical performance), and including plans for personnel,
Capital Expenditures and facilities.
(k)    Promptly, and no later than thirty (30) days after the last day of each
calendar month of the Borrowers in which a Revolving Loan has been requested or
remains outstanding (or more frequently upon Agent’s request at any time a
Default or Potential Default exists), a Borrowing Base Certificate prepared as
of the close of business of the previous month.
(l)    Within five (5) Business Days after Borrowers’ federal income tax return
has been filed, copies of each federal income tax return and related tax
reporting information for each Borrower for the prior fiscal year.
(m)    Promptly after receipt, a copy of each interim or special audit report
and management letter issued by independent accountants with respect to any
Borrower or its financial records.
(n)    Notice, promptly after any Borrower receives notice of, or otherwise
becomes aware of, (i) the institution of any Litigation involving any Borrower
which, if adversely determined, would reasonably be expected to result in a
Material Adverse Event, (ii) any other event which would reasonably be expected
to cause a Material Adverse Event, (iii) the obligation of any Borrower to
remedy any violation of Environmental and Safety Law which would reasonably be
expected to result in liability to Borrowers in excess of $25,000, (iv) any
liability or alleged liability under any Environmental and Safety Law arising
out of, or directly affecting, the properties or operations of such Borrower
which would reasonably be expected to result in liability to Borrowers in excess
of $25,000, (v) any violation or alleged violation by any Borrower of ERISA or
any Law with respect to an Employee Plan which would reasonably be expected to
result in liability to Borrowers in excess of $25,000,or (vi)  any Default or
Potential Default, specifying the nature thereof and what action each Borrower
has taken and is taking or proposes to take.
(o)    Promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of Borrowers, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934.
(p)    Promptly, and in any event within five (5) Business Days after receipt
thereof by any Borrower, copies of each notice or other correspondence received
from the SEC (or comparable agency in any applicable jurisdiction outside the
United States of America) concerning any investigation or other material inquiry
by such agency regarding financial or other operations results of any Borrower
thereof.

- 50 -

--------------------------------------------------------------------------------




(q)    Promptly upon reasonable request by Lender, information and documents not
otherwise required to be furnished under the Loan Documents respecting the
business affairs, assets and liabilities of the Borrowers.
Documents required to be delivered pursuant to Sections 8.1(a), (b) or (i) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website; (ii) on which such documents are posted on the Company’s behalf on an
Internet or intranet website, if any, to which each Lender and Agent have access
(whether a commercial, third-party website or whether sponsored by Agent); or
(iii) on which such documents are available on the website of the Securities and
Exchange Commission at www.sec.gov.
8.2    Books and Records. Each Borrower shall maintain books, records, and
accounts necessary to prepare the financial statements required by Section 8.1.
8.3    Inspections. Upon reasonable notice, each Borrower shall allow Lender (or
its Representatives who are subject to Lender’s confidentiality obligations
hereunder) during business hours or at other reasonable times to inspect any of
the Borrower Collateral, to review reports, files, books, accounts and other
records, to make and take away copies, and, to discuss, from time to time, any
of such Borrower’s affairs, conditions and finances with its directors, managers
and officers. Such discussions shall not unreasonably interfere with Borrower’s
business operations.
8.4    Taxes. Each Borrower will promptly pay and discharge when due any and all
of its federal and other material Taxes, other than Taxes that are being
contested in good faith by lawful proceedings diligently conducted, against
which reserves or other provisions required by GAAP have been made, and in
respect of which levy and execution of any Lien are stayed. Each Borrower will
file all federal and all other material Tax returns that it is required to file,
and if any Borrower becomes aware that it has failed to timely file any such Tax
return, such Borrower shall promptly file such Tax return and pay and discharge
any delinquent Taxes associated therewith. For the purposes of this Section 8.4,
a Tax is “material” if it could reasonably be expected to result in a liability
to any Borrower in excess of $50,000.
8.5    Payment of Obligations and Compliance with Contracts. Each Borrower
(i) will pay and perform all of the Obligations as the same become due and
payable or enforceable after giving effect to any grace period applicable
thereto and (ii) will promptly pay and perform (or renew and extend) all of its
other material obligations as they become due after giving effect to any grace
period applicable thereto unless such obligations are being contested in good
faith by lawful proceedings diligently conducted, against which reserves or
other provisions required by GAAP have been made). Each Borrower will use its
reasonable best efforts to comply with the terms of, and to perform its
obligations under, the Loan Documents and each material contract with its
customers.

- 51 -

--------------------------------------------------------------------------------




8.6    Indemnification.
(a)    EACH BORROWER AGREES TO INDEMNIFY, DEFEND, AND HOLD HARMLESS EACH
INDEMNIFIED PARTY (AS DEFINED HEREIN) FROM AND AGAINST (AND WILL REIMBURSE EACH
INDEMNIFIED PARTY AS THE SAME ARE INCURRED) ALL CLAIMS ARISING OUT OF OR IN
CONNECTION WITH OR BY REASON OF (INCLUDING, WITHOUT LIMITATION, IN CONNECTION
WITH ANY INVESTIGATION, LITIGATION OR PROCEEDING OR PREPARATION OF A DEFENSE IN
CONNECTION THEREWITH) (I) THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS, (II) THE ACTUAL OR PROPOSED USE OF THE
PROCEEDS OF THE LOANS, (III) ANY ACT ARISING OUT OF OR IN CONNECTION WITH
AGENT’S OR ANY LENDER’S REPRESENTATION ON THE BOARD OF DIRECTORS OF ANY BORROWER
(TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW), (IV) THE DIRECT OR INDIRECT
RESULT OF THE VIOLATION BY ANY BORROWER OF ANY ENVIRONMENTAL AND SAFETY LAW, (V)
ANY BORROWER’S GENERATION, MANUFACTURE, PRODUCTION, STORAGE, RELEASE, THREATENED
RELEASE, DISCHARGE, DISPOSAL OR PRESENCE OF A HAZARDOUS SUBSTANCE AT, TO OR FROM
ANY OF ITS PROPERTIES, (VI) ANY PERSONAL INJURY TO AGENT’S, ANY LENDER’S OR ANY
BORROWER’S RESPECTIVE REPRESENTATIVES, INVITEES, OR LICENSEES, AND (VII) ANY
DAMAGE TO ANY BORROWER’S ASSETS.
(b)    BORROWERS AGREE NOT TO ASSERT ANY CLAIM AGAINST ANY INDEMNIFIED PARTY ON
ANY THEORY OF LIABILITY FOR SPECIAL, INDIRECT, CONSEQUENTIAL, OR PUNITIVE
DAMAGES ARISING OUT OF OR OTHERWISE RELATING TO THE LOAN DOCUMENTS, ANY OF THE
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS OR THE ACTUAL OR PROPOSED USE OF
THE PROCEEDS OF THE LOANS.
(c)    EACH INDEMNIFIED PARTY SHALL BE INDEMNIFIED UNDER THE TERMS OF THE LOAN
DOCUMENTS FOR ITS OWN ORDINARY NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT);
HOWEVER, NO BORROWER IS OBLIGATED TO INDEMNIFY ANY INDEMNIFIED PARTY UNDER THE
LOAN DOCUMENTS TO THE EXTENT A CLAIM IS FOUND IN A FINAL, NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM
ANY INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
(d)    FOR PURPOSES OF THIS SECTION, (I) “INDEMNIFIED PARTY” MEANS EACH LENDER
AND AGENT AND THEIR RESPECTIVE AFFILIATES, PARTNERS, OFFICERS, MEMBERS OR OTHER
EQUITYHOLDERS, MANAGERS, DIRECTORS, EMPLOYEES, AGENTS, REPRESENTATIVES,
ADVISORS, SUCCESSORS AND ASSIGNS, AND (II) “CLAIM” MEANS ANY AND

- 52 -

--------------------------------------------------------------------------------




ALL CLAIMS, DAMAGES, LOSSES, LIABILITIES, PENALTIES, COSTS, OBLIGATIONS,
ACTIONS, JUDGMENTS, LITIGATION, INVESTIGATIONS, ORDERS AND EXPENSES (INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS’ AND PARALEGAL FEES AND EXPENSES,
WHETHER OR NOT SUIT IS FILED) INCURRED BY, ASSERTED AGAINST, OR AWARDED AGAINST
ANY INDEMNIFIED PARTY.
(e)    IN THE CASE OF ANY INVESTIGATION, LITIGATION OR PROCEEDING TO WHICH THE
INDEMNITY PROVIDED FOR IN THIS SECTION 8.6 APPLIES, SUCH INDEMNITY SHALL BE
EFFECTIVE WHETHER OR NOT SUCH INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT
BY ANY BORROWER, ANY BORROWER’S EQUITYHOLDERS OR CREDITORS OR ANY INDEMNIFIED
PARTY AND WHETHER OR NOT THE LOANS ARE CONSUMMATED OR, IF CONSUMMATED, HAVE BEEN
REPAID. EACH BORROWER AGREES THAT NO INDEMNIFIED PARTY SHALL HAVE ANY LIABILITY
TO ANY BORROWER OR ANY BORROWER’S SUBSIDIARIES OR AFFILIATES OR TO ANY
BORROWER’S EQUITYHOLDERS OR CREDITORS OR THE EQUITYHOLDERS OR CREDITORS OF ANY
BORROWER’S SUBSIDIARIES FOR ANY INDIRECT OR CONSEQUENTIAL DAMAGES ARISING OUT
OF, RELATED TO OR IN CONJUNCTION WITH THE LOANS OR ANY LOAN DOCUMENTS.
(f)    ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES MADE IN THIS
AGREEMENT SHALL SURVIVE AND CONTINUE IN EFFECT AFTER THE CLOSING DATE. THE
INDEMNITY SET OUT IN THIS SECTION AND ITS TERMS AND PROVISIONS SHALL SURVIVE THE
SATISFACTION AND PAYMENT OF THE OBLIGATION AND THE TERMINATION OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS.
AMOUNTS PAYABLE UNDER THIS SECTION SHALL BE A PART OF THE OBLIGATION AND, IF NOT
PAID UPON DEMAND, SHALL BEAR INTEREST AT THE DEFAULT RATE UNTIL PAID.
8.7    Maintenance of Existence, Assets, and Business. Except as otherwise
permitted by Section 9.6, each Borrower will (a) preserve and maintain its
existence and good standing in its jurisdiction of organization and its
authority to transact business and good standing in all other jurisdictions
where the nature and extent of its business and properties require due
qualification and good standing except where the failure to so qualify would not
reasonably be expected to result in a Material Adverse Event; (b) maintain all
licenses, permits and franchises necessary for its business where failure to do
so is a Material Adverse Event; and (c) keep all of its assets that are useful
in and necessary to its business in good working order and condition (ordinary
wear and tear excepted) and make all necessary repairs and replacements. Each
Borrower shall (i) perform all of such Borrower’s duties under and in connection
with each transaction to which any of its accounts receivable, accounts, or
contracts relates, so that the amounts thereof (net of any reserves established

- 53 -

--------------------------------------------------------------------------------




in the ordinary course of business in respect of such accounts receivable,
accounts, or contracts) shall actually become payable in their entirety to such
Borrower, (ii) maintain and store all its inventory with reasonable care, skill,
and caution and repair and otherwise keep the same in good condition, and
(iii) not relocate such Borrower’s chief executive office (or the location of
such Borrower’s books and records related to accounts) or any of such Borrower’s
inventory, to a county, parish, or state other than those listed on Schedule
7.13 unless such Borrower gives Lender twenty (20) days prior written notice of
such proposed relocation (such notice to include the address with the name of
the county or parish and state of the new location).
8.8    Insurance.
(a)    Borrowers shall maintain insurance with financially sound, responsible
and reputable insurance companies or associations (or, as to workers’
compensation or similar insurance, with an insurance fund or by self-insurance
authorized by the jurisdictions in which it operates) that possess a minimum
A.M. Best Financial Strength Rating of B+ or better in such amounts and against
such risks as is (i) required by all applicable Laws, (ii) customarily
maintained by similar businesses operating in the same geographic region, and
(iii) with respect to the Borrower Collateral, reasonably acceptable to Agent.
(b)    At a minimum, Borrowers’ insurance must include (i) the Key Man Life
Insurance, (ii) business interruption insurance, (iii) fire, property damage and
extended coverage insurance covering all assets and naming Agent as mortgagee or
loss payee, as applicable, (iv) workers compensation insurance and (v) public
liability insurance naming Agent as an additional insured as its interest may
appear, and, with respect to each such insurance policy, providing for at least
thirty (30) days prior notice to Agent of any cancellation thereof. Satisfactory
evidence of such insurance must be supplied to Agent on the Closing Date and at
least five (5) days prior to each policy renewal at Agent’s request.
(c)    Borrowers shall execute and deliver to Agent collateral assignments, in
form and substance satisfactory to Agent, of each business interruption
insurance policy maintained by Borrowers. With regard to workers’ compensation
insurance, nothing contained in this Section 8.8 shall prohibit Borrowers from
becoming a non-subscriber with the prior written consent of Agent.
(d)    Unless the Borrowers provide Agent with evidence of the continuing
insurance coverage required by this Agreement, Agent may purchase insurance at
the Borrowers’ expense to protect Agent’s interests in the Borrower Collateral.
This insurance may, but need not, protect the Borrowers’ interests. The coverage
that Agent purchases may, but need not, pay any claim that is made against any
Borrower in connection with the Borrower Collateral. Borrowers may later cancel
any insurance purchased by Agent, but only after providing Agent with evidence
that Borrowers have obtained the insurance coverage required by this Agreement.
If Agent purchases insurance for the Borrower Collateral as set forth above,
Borrowers will be responsible for the costs of that insurance, including
interest and any other charges that may be imposed with the placement of the
insurance, until the effective date of the cancellation or expiration of the
insurance, and the costs of the insurance may be added to the principal amount
of the Loans owing hereunder.

- 54 -

--------------------------------------------------------------------------------




8.9    Further Assurances.
(a)    Each Borrower shall cause each of its Subsidiaries created or acquired
after the Closing Date, within five (5) days of such Subsidiary’s creation or
acquisition by such Borrower, to execute a joinder to this Agreement,
substantially in the form of Exhibit H hereto, agreeing to become a Borrower
under this Agreement, a “Pledgor” under the Borrower Pledge Agreement, a
“Debtor” under the Security Agreement and a “Maker” under the Notes (a “Joinder
Agreement”).
(b)    Each Borrower shall take such action as Agent or any Lender may
reasonably request to carry out more effectively the terms of Section 6 and all
other terms of the Loan Documents, including executing, acknowledging,
delivering and recording or filing additional instruments or documents. Each
Borrower will promptly execute and deliver, or cause the execution and delivery
of, all applications, certificates, instruments, registration statements and all
other documents and papers Agent or any Lender reasonably requests in connection
with the obtaining of any consent, approval, registration, qualification,
permit, license or authorization of any Governmental Authority or other Person
necessary or appropriate for the effective exercise of any rights under the Loan
Documents. Because Borrowers agree that Agent’s and the Lenders’ remedies at Law
for failure of Borrowers to comply with the provisions of this section would be
inadequate and that failure would not be adequately compensable in damages,
Borrowers agree that the covenants of this Section 8.9 may be specifically
enforced.
8.10    Compliance with Laws; Environmental and Safety Laws. Each Borrower shall
conduct its business so as to comply, in all material respects, with all
applicable Laws (including all applicable Environmental and Safety Laws), and
shall promptly take corrective action to remedy any violation of any Law
(including any Environmental and Safety Law of which it is aware), and shall
immediately notify Lender of any claims or demands by any Governmental Authority
or Person with respect to any Law (including any Environmental and Safety Law)
or Hazardous Substance if Borrowers reasonably anticipate that such action will
result in liability (whether individually or in the aggregate) in excess of
$100,000, not fully covered by insurance and subject to normal deductibles.
8.11    Expenses. In addition to the pre-closing out-of-pocket expenses set
forth in the Commitment Letter and the fees set forth in Section 4, Borrowers
shall promptly pay upon demand (a) all reasonable costs, fees and expenses paid
or incurred by Agent or any Lender in connection with the arrangement,
syndication and negotiation of the credit facilities evidenced by the Loan
Documents and the negotiation, preparation, delivery and execution of the Loan
Documents (including those incurred under Section 6) and any related or
subsequent amendment, waiver, or consent (including in each case, without
limitation, the reasonable fees and expenses of Agent’s and each Lender’s
counsel), (b) all reasonable due diligence, closing, and post-closing costs
including filing fees, recording costs, lien searches, corporate due diligence,
third-party expenses, appraisals, title insurance, environmental surveys, and
other related due diligence, closing and post-closing costs and expenses, (c)
all costs, fees and expenses of Agent and each Lender incurred in connection
with the interpretation and enforcement of the obligations of the Borrowers
arising under

- 55 -

--------------------------------------------------------------------------------




the Loan Documents or the exercise of any rights arising under the Loan
Documents (including without limitation, reasonable attorneys’ fees, expenses
and costs paid or incurred in connection with any negotiation, workout, or
restructure and any action taken in connection with any Debtor Relief Laws), (d)
all costs, fees and expenses incurred by Agent and each Lender or any of their
respective designees in the performance of such designees’ duties as members of
the Board of Directors of any Borrower, and (e) all stamp or other similar
documentary or recording Taxes which may be payable in connection with this
Agreement and the other Loan Documents or the performance of any transactions
contemplated hereby or thereby, all of which shall be a part of the Obligation
and shall accrue interest, if not paid upon demand, at the Default Rate until
repaid. All Obligations provided for in this Section 8.11 shall survive
repayment of the Loans, cancellation of the Notes and termination of this
Agreement.
8.12    Application of Insurance Proceeds, Eminent Domain, Proceeds and
Conditions to Disbursement.
(a)    Agent, Lenders and each Borrower agree that all Insurance Proceeds shall,
except as otherwise provided in subsections (b) and (c) below, be paid by the
insurers directly to Agent (as loss payee or additional insured, as applicable)
for the ratable benefit of Agent and the Lenders. Each Borrower shall cause all
Eminent Domain Proceeds to be paid by the condemning Governmental Authority
directly to Agent for the ratable benefit of Agent and the Lenders. Except as
otherwise provided in subsections (b) and (c) below, if any Insurance Proceeds
or Eminent Domain Proceeds are paid to any Borrower, such Insurance Proceeds or
Eminent Domain Proceeds shall be received only in trust for Agent, shall be
segregated from other funds of the Borrowers and shall promptly be paid over to
Agent in the same form as received (with any necessary endorsement).
(b)    Unless a Default exists, any business interruption insurance proceeds
received by Agent shall be paid to Borrowers.
(c)    If the loss, damage or destruction of any asset of any Borrower with
respect to which Insurance Proceeds payable for any single loss does not exceed
$250,000, such Insurance Proceeds shall be paid to Borrowers and applied to the
payment of the cost of the repair or restoration of such loss, damage or
destruction, which repair or restoration shall be undertaken promptly by such
Borrower and completed within a commercially reasonable time period.
(d)    Agent, Lenders and each Borrower agree that, to the extent not prohibited
by applicable Law and subject to Section 3.3, all Insurance Proceeds and all
Eminent Domain Proceeds received by Agent (or which Agent is entitled to
receive) shall be applied in accordance with Section 2.4.
8.13    Use of Proceeds. Borrowers shall use the proceeds of the Loans only for
the purposes represented in Section 7.14 or otherwise in this Agreement.
8.14    Board of Directors.

- 56 -

--------------------------------------------------------------------------------




(a)    For so long as all or any portion of the Loans remain outstanding,
Lenders shall have the right, and the Company shall permit the Lenders, to
designate two (2) representatives (each a “Lender Observer” and, collectively,
the “Lender Observers”) to attend all meetings of the Board of Directors
(including telephonic meetings) of the Company as a non-voting observer. Each
Lender Observer will have the option to attend in-person meetings of the Board
of Directors in person or via telephonic participation. The Company shall
provide the Lender Observers all written materials and other information
(including copies of meeting minutes) given to directors in connection with such
meetings; provided however, the Company reserves the right to exclude any Lender
Observer from access to any material or meeting, or portion thereof, if the
Company reasonably believes that such exclusion is necessary to preserve the
attorney-client privilege or to protect highly confidential proprietary
information. If the Company proposes to take any action by written consent in
lieu of a meeting of the Board of Directors, the Company shall promptly provide
an executed copy thereof to the Lender Observer. The Company will be responsible
for any reasonable out-of-pocket expenses incurred by the Lender Observers in
connection with attending meetings of the Company’s Board of Directors; provided
that, the Company shall be obligated to pay any such expenses relating to
attendance of in-person board meetings only once during any twelve-month period.
(b)    At a minimum, the Board of Directors of the Company shall meet at least
four times in any calendar year. The meetings of the Board of Directors may be
held in person or telephonically; provided, that at least one (1) meeting of the
Board of Directors of each Borrower shall be held in person in each fiscal year
of the Borrowers.
8.15    Post-Closing. The Borrowers shall, not later than the date that is
thirty (30) days after the Closing Date (or such later date as Agent may agree
in writing), (a) either close or deliver to Agent a fully executed Deposit
Account Control Agreement for each deposit account of the Borrower existing on
the Closing Date, (b) deliver (or cause to be delivered) to Agent certificates
of insurance or other proof satisfactory to Lender that the Borrowers have the
Key Man Life Insurance required by Section 8.8, together with all endorsements
and collateral assignments thereof in favor of Agent and in form and substance
satisfactory to Agent and (c) deliver (or cause to be delivered) to Agent or its
counsel the original stock certificate for Affinity VideoNet, Inc. and related
original stock power, in each case, in Proper Form.
Section 9    Negative Covenants.
Each Borrower, on behalf of itself and its Subsidiaries, covenants jointly and
severally that, except with the prior written consent of Agent and Lender, for
so long as all or any portion of the Loans or any other Obligation remains
outstanding:
9.1    Debt. No Borrower may create, incur, assume, guarantee or be or remain
liable for, contingently or otherwise, or suffer to exist any Debt, except
Permitted Debt.
9.2    Liens. No Borrower may create, assume, incur or suffer to be created any
Lien upon any of its now owned or hereafter acquired assets (including any other
Borrower’s Equity Securities that are owned by such Borrower), except Permitted
Liens.

- 57 -

--------------------------------------------------------------------------------




9.3    Compliance with Laws and Documents. No Borrower may violate the
provisions of any Laws applicable to it, any agreement to which it is a party,
or the provisions of its organizational documents, if such violations
individually or collectively would reasonably be expected to cause a Material
Adverse Event.
9.4    Loans, Advances, and Investments. No Borrower may (i) make any loan,
advance, extension of credit (other than in the ordinary course of business), or
capital contribution to, (ii) make any investment in, or purchase or commit to
purchase any stock or other securities of or interests in, or (iii) enter into
any joint venture, partnership, or other similar arrangement with, any Person,
other than
(a)    marketable obligations issued or unconditionally guaranteed by the United
States government or issued by any of its agencies and backed by the full faith
and credit of the United States of America (and investments in mutual funds
investing primarily in those obligations);
(b)    marketable obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof and rated “Aa2” or better by Moody’s or “AA” by S&P (and
investments in mutual funds investing primarily in those obligations);
(c)    certificates of deposit or banker’s acceptances that are fully insured by
the Federal Deposit Insurance Corporation or are issued by commercial banks
having combined capital, surplus, and undivided profits of not less than
$250,000,000 (as shown on its most recently published statement of condition
(and investments in mutual funds investing primarily in those certificates of
deposit or banker’s acceptances));
(d)    commercial paper and similar obligations rated “P-2” or better by
Moody’s, or “A-2” or better by S&P (and investments in mutual funds investing
primarily in those obligations);
(e)    checking and demand deposit accounts maintained in the ordinary course of
business (provided an executed Deposit Account Control Agreement has been
delivered to Lender in Proper Form);
(f)    expense accounts or loans or advances to its directors, managers,
officers or employees in the ordinary course of business which may not, in the
aggregate, at any time exceed $50,000;
(g)    investments in securities purchased by any Borrower under repurchase
obligations pursuant to which arrangements are made with selling financial
institutions (being a financial institution having unimpaired capital and
surplus of not less than $500,000,000 and with a rating of “A-1” by S&P or “P-1”
by Moody’s) for such financial institutions to repurchase such securities within
thirty (30) days from the date of purchase by such Borrower, and other similar
short term investments made in connection with the Borrower’s cash management
practices;

- 58 -

--------------------------------------------------------------------------------




(h)    non-cash proceeds from dispositions permitted under Section 9.9;
(i)    investments by any Borrower in any other Borrower;
(j)    cash and Cash Equivalents;
(k)    prepaid expenses incurred in the ordinary course of business;
(l)    accounts receivable created in the ordinary course of business;
(m)    joint ventures or strategic alliances in the ordinary course of
Borrowers’ business consisting of the nonexclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash investments by Borrowers do not exceed $100,000 in the aggregate in any
fiscal year; and
(n)    additional investments that do not exceed $100,000 in the aggregate.
9.5    Distributions. No Borrower may declare, make, or pay any Distribution,
other than (a) dividends declared, made or paid by such Borrower wholly in the
form of its Equity Securities, (b) dividends by one Borrower to another Borrower
and (c) so long as no Default or Potential Default exists or would, after giving
pro forma effect thereto, result from any such Distribution, redemptions of the
Equity Securities of the Company pursuant to an equity incentive or similar plan
that has been approved by the Company’s Board of Directors in an aggregate
amount of up to $250,000 in any fiscal year. No Borrower may enter into or
permit to exist any arrangement or agreement (other than this Agreement) that
prohibits it from paying dividends or other Distributions.
9.6    Acquisitions, Mergers and Dissolutions.
(a)    Except as provided in this Section 9.6, no Borrower may (i) acquire all
or any substantial portion of the Equity Securities in, or assets of, any other
Person, (ii) merge or consolidate with any other Person, (iii) liquidate, wind
up or dissolve (or suffer any liquidation or dissolution), or (iv) create or
acquire any Subsidiaries unless procedures are put into place to timely comply
with the requirements of the Loan Documents with respect to such new
Subsidiaries, including, without limitation, Section 6.1(b) and Section 8.9
hereof.
(b)    Any Borrower may merge or consolidate with or acquire the Equity
Securities issued by, an interest in, or the assets of, another Borrower (and,
in the case of such merger or consolidation or, in the case of the conveyance or
distribution of all of such assets, the non-surviving or selling entity, as the
case may be, may be liquidated, wound up or dissolved); provided, that if the
Company is a party to such transaction, the Company must be the surviving
entity.
9.7    Assignment. No Borrower may assign or transfer any of its rights, duties,
or obligations under any of the Loan Documents.
9.8    Fiscal Year and Accounting Methods. No Borrower may change its fiscal
year or its method of accounting (other than immaterial changes in methods or as
required by GAAP).

- 59 -

--------------------------------------------------------------------------------




9.9    Sale of Assets. No Borrower may sell, assign, lease, transfer, or
otherwise dispose of any of its assets, other than (a) sales of inventory in the
ordinary course of business, (b) the sale, discount, or transfer of its
delinquent accounts receivable in the ordinary course of business for purposes
of collection, (c) dispositions of assets from one Borrower to another,
(d) occasional dispositions of immaterial assets for consideration not less than
fair market value, and dispositions of assets that are worn-out, surplus or
obsolete, (e) non-exclusive licenses and similar arrangements for the use of
intellectual property in the ordinary course of business and licenses that could
not result in a legal transfer of title of the licensed property but that may be
exclusive in respects other than territory and that may be exclusive as to
territory only as to discrete geographical areas outside of the United States in
the ordinary course of business; provided that such licenses or other
arrangements are in exchange for consideration not less than fair market value,
and (f) to the extent permitted by Section 9.6. All dispositions by a Borrower
of its assets, whether or not permitted by this Section 9.9, are subject to
Section 2.4. All Net Proceeds shall be cash Net Proceeds unless approved by
Lender in advance. The non-cash portion of all Net Proceeds shall be pledged to
Agent as Borrower Collateral concurrently with the applicable disposition.
9.10    New Businesses. No Borrower may engage in any business except the
business in which it is engaged as of the Closing Date and businesses and
activities reasonably related thereto.
9.11    Employee Plans. No Borrower may permit any events or circumstances
described in Section 7.15 to occur.
9.12    Transactions with Affiliates. No Borrower may enter into any material
transaction with any of its Affiliates other than transactions in the ordinary
course of business which are (a) disclosed in advance to Lender and (b) upon
fair and reasonable terms not materially less favorable than such Borrower could
obtain or could become entitled to in an arm’s-length transaction with a Person
that is not an Affiliate. For purposes of this section, a transaction or series
of transactions, in the aggregate, is “material” if it requires any Borrower to
pay or provide products or services of more than $50,000 during the term of the
agreement covering such transaction.
9.13    Taxes. No Borrower may use any portion of the proceeds of the Loans to
pay the wages of employees, unless a timely payment to or deposit with the
appropriate Governmental Authority of all amounts of Tax required to be deducted
and withheld with respect to such wages is also made.
9.14    Prepayment of Debt; Subordinated Debt.
(d)    No Borrower may voluntarily prepay, redeem, defease, repurchase, acquire
for value or make any sinking fund payment or other voluntary or optional
payment with respect to any principal of, or interest on, any Debt other than
the Obligation and trade payables paid in the ordinary course of business.
(e)    No Borrower may pay, prepay, redeem, defease, repurchase, acquire for
value or make any sinking fund payment or other voluntary or optional payment
with respect to any Subordinated Debt without the prior written consent of
Lender. No Borrower may

- 60 -

--------------------------------------------------------------------------------




amend, supplement or otherwise modify any document, instrument or agreement
relating to any Subordinated Debt without the prior written consent of Agent and
Lender.
9.15    Issuance and Ownership of Equity Securities. No Borrower may (a) issue
any Equity Securities, or (b) buy, sell, pledge, transfer or otherwise dispose
of any Equity Securities of any other Borrower, except to Lender or as otherwise
expressly permitted under the Loan Documents; provided that the Company may (i)
sell or buy Equity Securities of other Borrowers to or from any Borrower and
(ii) so long as no Default or Potential Default exists or would, after giving
pro forma effect thereto, result from any such issuance, issue Equity Securities
of the Company in an aggregate amount not in excess of $20,000,000 pursuant to
the shelf registration of the Company in effect on the Closing Date .
9.16    Lease Obligations. No Borrower shall enter into any lease arrangement
for real or personal property (unless capitalized and permitted under Section
9.17) if, after giving effect thereto, the aggregate amount of all rental and
other payments under such lease and all other leases of Borrowers then in effect
would exceed for any fiscal year an amount equal to $800,000, unless otherwise
approved in writing in advance by Lender.
9.17    Capital Expenditures. No Borrower shall make or incur any Capital
Expenditures if, after giving effect thereto, the aggregate amount of all
Capital Expenditures made by Borrowers would exceed $1,500,000 in any fiscal
year.
9.18    Amendments or Changes in Agreements. No Borrower shall enter into an
agreement or document after the Closing Date or modify, alter, supplement,
extend, amend or waive any of its rights under any current material agreement or
document including, without limitation, its respective organizational documents,
in a manner that (a) is materially adverse to Lender; (b) affects or diminishes
the rights of Lender as an equity holder of any Borrower in any manner different
from the rights of other equity holders of such Borrower, (c) diminishes
Lender’s rights granted hereunder or under any other Loan Document; or (d)
otherwise violates the terms of this Agreement.
9.19    Compensation. Except as approved by the Board of Directors, Borrowers
shall not increase the compensation paid to any Management Person, including but
not limited to salaries, bonuses or other forms of compensation, without the
prior written approval of the Lender and provided that no Default or Potential
Default exists or would result from such increase.
9.20    Bank Accounts. No Borrower shall open any new bank account without the
written consent of Lender, such consent not be unreasonably withheld, and
without the execution and delivery of a Deposit Account Control Agreement
relating to such account(s) in Proper Form.
9.21    Negative Pledge.
(d)    No Borrower will, or permit any Subsidiary to, create, incur, assume or
suffer to exist any contract, agreement or understanding (other than this
Agreement and the other Loan Documents) which in any way prohibits or restricts
the granting, conveying, creation or imposition of any Lien on any of its
property in favor of Agent and Lender to secure the Obligation or which
restricts any Borrower or any Subsidiary from paying dividends or

- 61 -

--------------------------------------------------------------------------------




making distributions to the Company or any other Borrower, or which requires the
consent of or notice to other Persons in connection therewith, except for such
agreements or restrictions existing under or by reason of (i) this Agreement and
the other Loan Documents, (ii) applicable Laws, (iii) any agreement or
instrument creating a Permitted Lien (but only to the extent such agreement or
restriction applies to the assets subject to such Permitted Lien),
(iv) customary provisions in leases and licenses of real or personal property
entered into by any Borrower as lessee or licensee in the ordinary course of
business, restricting the granting of Liens therein or in property that is the
subject thereof, and (v) customary restrictions and conditions contained in any
agreement relating to the sale of assets pending such sale, provided that such
restrictions and conditions apply only to the assets being sold and such sale is
permitted under this Agreement.
(e)    No Borrower will create, incur, assume or suffer to exist any Lien on the
Equity Securities of any Borrower (other than the Company) or any Subsidiary
other than Liens in favor of Agent and Permitted Liens.
Section 10    Financial Covenants.
Each Borrower, on behalf of itself and its Subsidiaries, covenants jointly and
severally that, except with the prior written consent of Agent and Lender, for
so long as all or any portion of the Loans or any other Obligation remains
outstanding:
10.1    Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio may not at
any time be less than the ratio set out below for the applicable period:
(d)    Closing Date through December 31, 2014        1.75 to 1.00
(e)    January 1, 2015 through December 31, 2015        2.50 to 1.00
(f)    Thereafter             3.50 to 1.00
10.2    Funded Debt to EBITDA Ratio. The Funded Debt to EBITDA Ratio may not at
any time exceed the ratio set out below for the applicable period:
(c)    Closing Date through September 30, 2014        3.75 to 1.00
(d)    October 1, 2014 through December 31, 2014        3.50 to 1.00
(e)    January 1, 2015 through December 31, 2015        3.00 to 1.00
(f)    January 1, 2016 through December 31, 2016        2.50 to 1.00
(g)    Thereafter            2.00 to 1.00
Each of the covenants in this Section 10 shall be tested on a quarterly basis as
of the last day of each fiscal quarter of Borrowers.

- 62 -

--------------------------------------------------------------------------------




Section 11    Default.
The occurrence of any one or more of the following events shall constitute a
“Default” hereunder:
11.1    Payment of Obligation. The failure of any Borrower to pay (a) the
Principal Debt on the applicable Maturity Date, (b) any mandatory prepayment of
principal or interest on the date such payment is due and payable under any Loan
Document, (c) any scheduled interest payment within three (3) days of its due
date under any Loan Document, or (d) any other portion of the Obligation,
including fees payable to Lenders under Section 4, within two (2) days of the
date when it becomes due and payable under any Loan Document.
11.2    Covenants. The failure of any Borrower to punctually and properly
perform, observe and comply with:
(o)    Any covenant, agreement, or condition contained in Sections 2.4,
8.1(h)(vi), 8.13, 8.14, 8.15, 9 or 10; or
(p)    Any other covenant, agreement, or condition contained in any Loan
Document (other than the covenants to pay the Obligation and the covenants in
clause (a) preceding), and such failure continues for twenty (20) days after the
earlier of (i) delivery by Agent or any Lender to any Borrower of notice of such
non-compliance or (ii) a Responsible Officer or any Director of any Borrower
becoming aware of such failure.
11.3    Debtor Relief. Any Borrower (a) voluntarily seeks, consents to, or
acquiesces in the benefit of any Debtor Relief Law, other than a voluntary
liquidation or dissolution permitted by Section 9.6, (b) becomes a party to or
is made the subject of any proceeding provided for by any Debtor Relief Law
(other than as a creditor, claimant, purchaser, or party making a bid to
purchase assets), and (i) the petition is not controverted within ten (10) days
and is not dismissed within sixty (60) days, or (ii) an order for relief is
entered under Title 11 of the United States Code, (c) makes an assignment for
the benefit of creditors, (d) fails (or admits in writing its inability) to pay
its debts generally as they become due, or (e) is not Solvent.
11.4    Judgments and Attachments. Any Borrower fails, within twenty (20) days
after entry, to pay, bond or otherwise discharge any judgment or order for the
payment of money in excess of $100,000 (individually or in the aggregate and net
of applicable insurance if the insurer has accepted coverage) or any warrant of
attachment, sequestration or similar proceeding against any Borrower’s assets
that is not (a) stayed on appeal or (b) diligently contested in good faith by
appropriate proceedings with adequate reserves being set aside on its books in
accordance with GAAP.
11.5    Misrepresentation. Any representation or warranty made to Agent or any
Lender (or its Representatives) by any Borrower or contained in any Loan
Document at any time proves to have been incorrect in any material respect when
made (excluding clerical, typographical or other similar scrivener errors);
provided, that, with respect to the representations in Sections 7.6 and 7.8, the
Borrowers shall have twenty (20) days to cure any such misrepresentation after
the first to occur

- 63 -

--------------------------------------------------------------------------------




of (a) written notice of such misrepresentation has been given to any Borrower
by Lender, and (b) any Borrower knows of such misrepresentation.
11.6    Default Under Other Agreements.
(c)    Except for trade accounts payable in the ordinary course of business, any
Borrower fails to pay when due (after lapse of any applicable grace period) any
amount (individually or in the aggregate) of Debt in an amount equal to $250,000
or more, or any default exists under any agreement which permits any Person to
cause an amount (individually or in the aggregate) of Debt in an amount equal to
$250,000 or more to become due and payable by any Borrower before its stated
maturity.
(d)    Any Borrower breaches or defaults under any term, condition, provision,
representation or warranty contained in any agreement and the effect of such
breach or default would reasonably be expected to result in a Material Adverse
Event.
(e)    A default occurs under any Subordinated Debt.
11.7    Validity and Enforceability of Loan Documents. Except in accordance with
its terms or as otherwise expressly permitted by this Agreement, any Loan
Document at any time after its execution and delivery ceases to be in full force
and effect in any material respect or is declared by a Governmental Authority to
be null and void or its validity or enforceability is contested by any Borrower
or any Borrower denies that it has any further liability or obligations under
any Loan Document, unless such Borrower does not have any further liability or
obligations under such Loan Document as a result of a transaction permitted by
this Agreement.
11.8    Change of Control, Change of Management or Control Event. A Change of
Control, a Change of Management or a Control Event occurs.
11.9    Subordination Agreement. There shall occur and be continuing any
material breach under the Subordination Agreement by any party thereto other
than Lender or Agent, or the Subordination Agreement shall terminate, cease to
be effective or cease to be legally valid, binding and enforceable against any
holder of the applicable Subordinated Debt.
11.10    Material Adverse Event. A Material Adverse Event occurs.
If a Default occurs, such Default shall continue until the earliest to occur of
the date on which (a) such Default has been cured as acknowledged in writing by
Agent and Lender, which such acknowledgement shall not be unreasonably withheld
or delayed, (b) such Default has been waived in writing signed by Agent and
Lender, and (c) the Loans have been paid in full and the Revolving Loan
Commitment has terminated.
Section 12    Rights And Remedies.

- 64 -

--------------------------------------------------------------------------------




12.1    Remedies Upon Default.
(q)    If a Default exists under Section 11.3, the entire unpaid balance of the
Obligation automatically becomes due and payable without any action of any kind.
(r)    If a Default exists, Agent and Lenders may do any one or more of the
following: (i) if the maturity of the Obligation has not already been
accelerated under Section 12.1(a), declare the entire unpaid balance of all or
any part of the Obligation immediately due and payable; (ii) reduce any claim to
judgment; and (iii) exercise any and all other legal or equitable rights
afforded by the Loan Documents, the Laws of the State of Texas or the Laws of
any other applicable jurisdiction.
12.2    Borrower Waivers. To the fullest extent permitted by applicable Law,
each Borrower waives diligence, presentment and demand for payment, protest,
notice of intent to accelerate, notice of acceleration and notice of protest,
demand, dishonor and nonpayment, and agrees that its liability with respect to
all or any part of the Obligation is not affected by any renewal or extension in
the time of payment of all or any part of the Obligation, by any indulgence, or
by any release or change in any security for the payment of all or any part of
the Obligation.
12.3    Performance by Agent. If any covenant, duty or agreement of any Borrower
is not performed in accordance with the terms of the Loan Documents, Agent may,
while a Default or Potential Default exists, at its option, perform or attempt
to perform that covenant, duty or agreement on behalf of that Borrower (and any
amount reasonably expended by Agent in its performance or attempted performance
is payable by the Borrowers, jointly and severally, to Agent on demand, becomes
part of the Obligation, and bears interest at the Default Rate from the date of
Agent’s expenditure until paid). However, Agent does not assume, except by its
express written consent, any liability or responsibility for the performance of
any covenant, duty or agreement of any Borrower.
12.4    Not in Control. None of the covenants or other provisions contained in
any Loan Document shall, or shall be deemed to, give Agent or any Lender the
right to exercise control over the assets (including, without limitation, real
property), affairs, or management of any Borrower (other than control for Lien
perfection purposes); the power of Agent and Lenders is limited to the right to
exercise the remedies provided in this Section 12.
12.5    Course of Dealing. The acceptance by Agent or any Lender of any partial
payment on the Obligation shall not be deemed to be a waiver of any Default then
existing. No waiver by Agent or any Lender of any Default shall be deemed to be
a waiver of any other then-existing or subsequent Default or Potential Default.
No delay or omission by Agent or any Lender in exercising any right under the
Loan Documents will impair that right or be construed as a waiver thereof or any
acquiescence therein, nor will any single or partial exercise of any right
preclude other or further exercise thereof or the exercise of any other right.
12.6    Cumulative Rights. All rights available to Agent and Lenders under the
Loan Documents are cumulative of and in addition to all other rights granted to
Agent and Lenders at law or in equity, whether or not the Obligation is due and
payable and whether or not Agent or any

- 65 -

--------------------------------------------------------------------------------




Lender has instituted any suit for collection, foreclosure, or other action in
connection with the Loan Documents.
12.7    Application of Proceeds. Any and all proceeds received by Agent or any
Lender from the exercise of any rights and remedies pertaining to the Obligation
shall be applied to the Obligation in accordance with Section 3.3.
12.8    Diminution in Value of Collateral. Neither Agent nor any Lender has any
liability or responsibility for any diminution in or loss of value of any
Collateral now or hereafter securing payment or performance of all or any part
of the Obligation.
Section 13    Agent.
13.1    Appointment and Authorization of Agent.
(g)    Each of the Lenders hereby appoints MSCC to act on its behalf as Agent
hereunder and under the other Loan Documents and authorizes Agent to take such
actions on its behalf and to exercise such powers as are delegated to Agent by
the terms hereof and thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of Agent and any Lender, and no Borrower shall have rights as a third
party beneficiary of any of such provisions.
(h)    Except as set forth in Section 14.8 or otherwise specified in this
Agreement:
(i)    subject to subsection (ii) below, the exercise of any right or remedy;
the grant of any waiver, consent, agreement, approval, authorization or
acceptance; the execution and delivery of any document, agreement or instrument;
the making of any request, election, designation or requirement; the receipt of
notice of any event or of delivery of any document; and the taking of any other
action by or on behalf of “Lender” or “Lenders” under this Agreement or any
other Loan Document shall require only the action or approval of Agent, and
Borrowers shall be entitled to rely on any of the foregoing actions and
approvals by Agent as being the valid action or approval of Agent on behalf of
Lenders; and
(ii)    except as set forth in Section 13.10 (with respect to certain Collateral
matters), Agent shall not take any discretionary action or exercise any
discretionary powers (except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by the Lenders) without the consent or approval
of (A) MSCC, for so long as MSCC is a Lender or any of its Affiliates is a
Lender, and (B) Lenders holding at least a majority of the Percentage Interests;
provided, that none of such consents or approvals shall be required to be in
writing in order to be effective.
13.2    Rights as a Lender. The Person serving as Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not Agent and the term “Lender” or “Lenders”
shall, unless otherwise expressly

- 66 -

--------------------------------------------------------------------------------




indicated or unless the context otherwise requires, include the Person serving
as Agent hereunder in its individual capacity. Such Person and its Affiliates
may accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not Agent hereunder and without any duty to account therefor to Lenders.
13.3    Exculpatory Provisions. Agent shall not have any duties or obligations
except those expressly set out herein and in the other Loan Documents. Without
limiting the generality of the foregoing, Agent:
(e)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Potential Default has occurred and is continuing;
(f)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by the Lenders; provided, that Agent shall not
be required to take any action that, in its opinion or the opinion of its
counsel, may expose Agent to liability or that is contrary to any Loan Document
or applicable Law;
(g)    shall not, except as expressly set out herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as Agent or any of its
Affiliates in any capacity; and
(h)    shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Lenders or (ii) in the absence of its own gross
negligence or willful misconduct. Agent shall be deemed not to have knowledge of
any Default or Potential Default unless and until written notice describing such
Default or Potential Default is given to Agent by Borrowers or a Lender. Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set out herein or therein or
the occurrence of any Default or Potential Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set out in Section 5 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to Agent.
13.4    Reliance by Agent. Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for

- 67 -

--------------------------------------------------------------------------------




relying thereon. In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, Agent may presume that such condition is satisfactory to such Lender
unless Agent shall have received notice to the contrary from such Lender prior
to the making of such Loan. Agent may consult with legal counsel (who may be
counsel for one or more Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
13.5    Delegation of Duties. Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by Agent. Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Affiliates. The exculpatory provisions of
this Section shall apply to any such sub-agent and to the Affiliates of Agent
and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.
13.6    Resignation; Removal of Agent.
(a)    Agent may at any time give written notice of its resignation to Lenders.
Agent may also be removed at any time, with or without cause, by the affirmative
vote of Lenders holding a majority of the Percentage Interests.
(b)    Upon the resignation or removal of Agent pursuant to this Section 13.6,
Lenders shall have the right, in consultation with Borrower, to appoint, by vote
of a majority of the Percentage Interests, a successor, which may be any other
Lender or any other Person selected by vote of Lenders holding majority of the
Percentage Interests. If no such successor shall have been so appointed by the
Lenders and shall have accepted such appointment within 30 days after the
resignation or removal of the Agent, then the resigning or removed Agent (the
“Retiring Agent”) may, on behalf of Lenders, appoint a successor Agent meeting
the qualifications set out above; provided that if Agent shall notify a Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation or removal shall nonetheless become effective in accordance
with such notice and (i) the Retiring Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Retiring Agent on behalf of the
Lenders under any of the Loan Documents, the Retiring Agent shall continue to
hold such collateral security until such time as a successor Agent is appointed)
and (ii) all payments, communications and determinations provided to be made by,
to or through Agent shall instead be made by or to each Lender directly, until
such time as the Lenders appoint a successor Agent as provided for above in this
Section.
(c)    Upon the acceptance of a successor’s appointment as Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the “Agent”, under this Agreement and the other Loan
Documents, and the Retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). After the Retiring
Agent’s resignation or removal hereunder and under the other Loan

- 68 -

--------------------------------------------------------------------------------




Documents, the provisions of this Section and Section 8.6 shall continue in
effect for the benefit of such Retiring Agent, its sub-agents and their
respective Affiliates in respect of any actions taken or omitted to be taken by
any of them while the Retiring Agent was acting as Agent.
13.7    Non-Reliance on Agent and Other Lenders. Each Lender acknowledges that
it has, independently and without reliance upon Agent or any other Lender or any
of their respective Affiliates and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon Agent or any other Lender or any of their respective
Affiliates and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
13.8    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
no Lender shall have any duties or responsibilities under this Agreement or any
of the other Loan Documents, except in its capacity, as applicable, as Agent,
Lender or both.
13.9    Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Borrower,
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Agent shall have made any demand on any Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:
(c)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of Lenders and Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
Lenders and Agent and their respective agents and counsel and all other amounts
due Lenders and Agent under Sections 8.6 and 8.11) allowed in such judicial
proceeding; and
(d)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and to pay to Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of Agent
and its agents and counsel, and any other amounts due Agent under Sections 8.6
and 8.11. Nothing contained herein shall be deemed to authorize Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligation
or the rights of any Lender or to authorize Agent to vote in respect of the
claim of any Lender in any such proceeding.

- 69 -

--------------------------------------------------------------------------------




13.10    Collateral Matters.
(f)    Each Lender hereby authorizes and directs Agent to enter into the
Security Documents for the benefit of such Lender. Each Lender hereby agrees,
and each holder of any Note by the acceptance thereof will be deemed to agree,
that, except as otherwise set out in Section 14.8, any action taken by the
Agent, in accordance with the provisions of this Agreement or the Security
Documents, and the exercise by Agent of the powers set out herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. Agent is hereby authorized (but
not obligated) on behalf of all of the Lenders, without the necessity of any
notice to or further consent from any Lender from time to time, to take any
action with respect to any Collateral or Security Documents which may be
necessary to perfect and maintain perfected the Liens upon the Collateral
granted pursuant to the Security Documents.
(g)    Each Lender hereby authorizes Agent, at its option and in its discretion,
(i)    to release any Lien on any property granted to or held by Agent under any
Loan Document (A) upon termination of the Term Loan Commitment and the Revolving
Loan Commitment and payment in full of all of the Obligation (other than
contingent indemnification obligations), (B) that is sold or to be sold as part
of or in connection with any sale permitted hereunder or under any other Loan
Document, (C) subject to Section 14.8, if approved, authorized or ratified in
writing by the Lenders, or (D) in connection with any foreclosure sale or other
disposition of Collateral after the occurrence of a Default; and
(ii)    to subordinate any Lien on any property granted to or held by Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by this Agreement or any other Loan Document.
Upon request by Agent at any time, each Lender will confirm in writing Agent’s
authority to release or subordinate its interest in particular types or items of
Collateral pursuant to this Section 13.10.
(h)    Subject to subsection (b) above, Agent shall (and is hereby authorized by
each Lender to) execute such documents as may be necessary to evidence the
release or subordination of the Liens granted to Agent for the benefit of Agent
and Lenders herein or pursuant to this Agreement upon the applicable Collateral;
provided that (i) Agent shall not be required to execute any such document on
terms which, in Agent’s opinion, would expose Agent to or create any liability
or entail any consequence other than the release or subordination of such Liens
without recourse or warranty and (ii) such release or subordination shall not in
any manner discharge, affect or impair the Obligation or any Liens upon any
interests retained by Borrowers or any other Person, including the proceeds of
the sale, all of which shall continue to constitute part of the Collateral. In
the event of any sale or transfer of Collateral, or any foreclosure with respect
to any of the Collateral, Agent shall be authorized to deduct all expenses
reasonably incurred by Agent from the proceeds of any such sale, transfer or
foreclosure.

- 70 -

--------------------------------------------------------------------------------




(i)    Agent shall have no obligation whatsoever to any Lender or any other
Person to ensure that the Collateral exists or is owned by a Borrower or any
other Person or is cared for, protected or insured or that the Liens granted to
Agent herein or in any of the Security Documents or pursuant to this Agreement
or thereto have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
or to continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to Agent in this Section 13.10 or in any of the Security Documents, it
being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, Agent may act in any manner it may deem
appropriate, in its sole discretion, given Agent’s own interest in the
Collateral as one of Lenders and that Agent shall have no duty or liability
whatsoever to the Lenders.
(j)    Each Lender hereby appoints Agent and each other Lender as agent for the
purpose of perfecting such Lender’s security interest in assets which, in
accordance with Article 9 of the UCC can be perfected only by possession. Should
any Lender (other than Agent) obtain possession of any such Collateral, such
Lender shall notify Agent thereof and, promptly upon Agent’s request therefor,
shall deliver such Collateral to Agent or in accordance with Agent’s
instructions.
Section 14    Miscellaneous.
14.1    Headings. The headings and captions used in the Loan Documents are for
convenience only and will not be deemed to define, affect, limit, amplify or
modify the meaning, interpretation or scope of any of the terms or provisions of
this Agreement or of any of the other Loan Documents.
14.2    Non-Business Days. Any payment or action that is due under any Loan
Document on a non-Business Day shall be made or performed on the immediately
preceding Business Day.
14.3    Communications. Unless otherwise provided, any consent, notice, or other
communication under or in connection with any Loan Document must be in writing
to be effective and shall be deemed to have been given (a) if by facsimile, when
transmitted to the appropriate facsimile number, with confirmation of
transmission, (b) if by mail, on the third Business Day after it is enclosed in
an envelope and properly addressed, stamped, sealed, certified return receipt
requested, and deposited in the appropriate official postal service, or (c) if
by electronic mail or any other means, when actually received or delivered (with
respect to electronic mail, each party giving such notice shall be responsible
for keeping records acceptable to Agent and Lenders regarding all such notices).
Until changed by notice pursuant to this Agreement, the address (and facsimile
number) for each party is set out on Schedule 1. Any notice or other delivery
required to be made to Agent or Lenders under this Agreement shall be delivered
to Agent and each Lender.
14.4    Survival. Unless otherwise provided, all covenants, agreements,
representations and warranties made in this Agreement and any of the other Loan
Documents shall survive and continue in effect as long as the commitment by any
Lender hereunder is in effect or the Obligation is outstanding; provided that
the indemnities set out in Section 8.6 and their terms and provisions

- 71 -

--------------------------------------------------------------------------------




shall survive the satisfaction and payment of the Obligation and the termination
of this Agreement and each Lender’s commitment hereunder.
14.5    Governing Law. This Agreement and each Loan Document shall be a contract
made under and governed by the internal laws of the State of Texas applicable to
contracts made and to be performed entirely within such state, without regard to
conflict of law principles.
14.6    Invalid Provisions. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic and legal
effect of which comes as close as possible to the intent of the illegal, invalid
or unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
14.7    Multiple Counterparts.
(e)    Each Loan Document may be executed in several counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
instrument, and shall become effective when counterparts have been signed by
each of the parties and delivered to the other parties; it being understood that
all parties need not sign the same counterpart.
(f)    The exchange of copies of any Loan Document and of signature pages to any
Loan Document by facsimile transmission (whether directly from one facsimile
device to another by means of a dial-up connection or whether mediated by the
worldwide web), by electronic mail in “portable document format” (“pdf”) form,
or by any other electronic means intended to preserve the original graphic and
pictorial appearance of a document, or by combination of such means, shall
constitute effective execution and delivery of such Loan Document as to the
parties thereto and may be used in lieu of the original Loan Document for all
purposes. Signatures of the parties transmitted by facsimile shall be deemed to
be their original signatures for all purposes.
14.8    Amendments; Conflicts; Successors and Assigns; Participations.
(e)    The Loan Documents may be amended, modified, supplemented or be the
subject of a waiver only by a writing executed by Lenders and Borrowers. Any
conflict or ambiguity between this Agreement and any other Loan Document is
controlled by the terms and provisions of this Agreement. This Agreement is
binding upon, and inures to the benefit of, the parties hereto and their
respective successors and permitted assigns.
(f)    Upon prior written notice to the Company, any Lender may assign all or
any portion of its Notes and its other rights and obligations under this
Agreement. The Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in the United States a copy of
each assignment delivered to it and a register for the recordation

- 72 -

--------------------------------------------------------------------------------




of the names and addresses of the Lenders and the principal amounts (and stated
interest) of the Loans owing to each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrowers, the Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(g)    Any Lender may, at any time, sell to one or more Persons (each a
“Participant”) participating interests in its portion of the Obligation,
provided that, (i) such Lender remains the holder of the Principal Debt, (ii)
such Lender’s obligations under this Agreement remain unchanged and such Lender
remains solely responsible for the performance of those obligations, and (iii)
each Borrower continues to deal solely and directly with such Lender regarding
the Loan Documents. Each Lender is entitled to obtain (on behalf of its
Participants) the benefits of Sections 2 and 3 (subject to the requirements and
limitations therein, including the requirements under Section 3.8(a) and 3.8(b)
(it being understood that the documentation required under Section 3.8(a) and
(b) shall be delivered to the participating Lender)), but no Lender may sell any
participating interest under which a Participant has any rights under the Loan
Documents, except the right to approve amendments, modifications, or waivers of
any Loan Document which (1) extend the due date for payment of any principal,
interest, or fees due under the Loan Documents, (2) reduce the interest rate or
the amount of principal or fees applicable to the Obligation, (3) postpone any
date fixed for the payment of any scheduled installment of principal or interest
on the Loans or any fees or other amounts payable under this Agreement, or for
termination of the Loans, or (4) release all or substantially all of the
Collateral. For the avoidance of doubt, nothing in this subsection (c) shall
limit, modify, prohibit or otherwise affect in any way each Lender’s rights to
assign all or any portion of its Notes and its other rights and obligations
under this Agreement pursuant to subsection (b) above. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the U.S. Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and each Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

- 73 -

--------------------------------------------------------------------------------




(h)    Any Lender may furnish any information concerning the Borrowers in its
possession from time to time to assignees and Participants (including
prospective assignees and Participants).
(i)    To facilitate any assignment or participation, Borrowers shall, from time
to time at the request of any Lender, execute and deliver to such Lender or to
such party or parties as such Lender may designate, any and all further
instruments as may in the reasonable opinion of such Lender be necessary or
advisable to give full force and effect to any transfer contemplated by this
Section 14.8.
(j)    No Borrower may assign or transfer its rights or obligations hereunder or
any interest herein or delegate its duties or obligations hereunder without the
prior written consent of Agent and each of the Lenders.
14.9    Term. This Agreement will stay in effect until the later to occur of all
Principal Debt and accrued interest under the Loans has been repaid in full and
the Loans and all other Obligations cease to remain outstanding.
14.10    Marshaling; Discharge Only Upon Payment in Full; Reinstatement in
Certain Circumstances. Neither Agent nor any Lender shall be under any
obligation to marshal any assets in favor of any Borrower or any other Person or
against or in payment of any or all of the Obligation hereunder. Except as
otherwise provided herein, each Borrower’s obligations under the Loan Documents
remain in full force and effect until the Obligation is paid in full (except for
provisions under the Loan Documents which by their terms expressly survive
payment of the Obligation and termination of the Loan Documents). If at any time
any payment of the principal of or interest on the Loans or any other amount
payable by any Borrower or any other obligor on the Obligation under any Loan
Document is rescinded or must be restored or returned upon the insolvency,
bankruptcy or reorganization of any Borrower or otherwise, the obligations of
each Borrower under the Loan Documents with respect to that payment shall be
reinstated as though the payment had been due but not made at that time.
14.11    Arbitration. Agent, each Lender, and each Borrower agree that upon the
written demand of either party, whether made before or after the institution of
any legal proceedings, but prior to the rendering of any judgment in that
proceeding, all disputes, claims, and controversies between them, whether
individual, joint, or class in nature, arising from this Agreement, the Loan
Documents, or otherwise, including without limitation contract disputes and tort
claims, shall be resolved by binding arbitration pursuant to the Commercial
Rules of the American Arbitration Association (“AAA”). Any arbitration
proceeding held pursuant to this arbitration provision shall be conducted in
Houston, Texas, or at any other place selected by mutual agreement of the
parties. No act to take or dispose of any Collateral shall constitute a waiver
of this Section 14.11 agreement or be prohibited by this Section 14.11. This
arbitration provision shall not limit the right of either party during any
dispute, claim or controversy to seek, use, and employ ancillary, or preliminary
rights and/or remedies, judicial or otherwise, for the purposes of realizing
upon, preserving, protecting, foreclosing upon or proceeding under forcible
entry and detainer for possession of, any real or personal property, and any
such action shall not be deemed an election of remedies. Such remedies include,
without limitation, obtaining injunctive relief or a temporary restraining
order,

- 74 -

--------------------------------------------------------------------------------




invoking a power of sale under any deed of trust or mortgage, obtaining a writ
of attachment or imposition of a receivership, or exercising any rights relating
to personal property, including exercising the right of set-off, or taking or
disposing of such property with or without judicial process pursuant to the UCC.
Any disputes, claims or controversies concerning the lawfulness or
reasonableness of an act, or exercise of any right or remedy concerning any
Collateral, including any claim to rescind, reform, or otherwise modify any
agreement relating to the Collateral, shall also be arbitrated; provided that,
no arbitrator shall have the right or the power to enjoin or restrain any act of
either party. Judgment upon any award rendered by any arbitrator may be entered
in any court having jurisdiction. The statute of limitations, estoppel, waiver,
laches and similar doctrines which would otherwise be applicable in an action
brought by a party shall be applicable in any arbitration proceeding, and the
commencement of an arbitration proceeding shall be deemed the commencement of
any action for these purposes. The Federal Arbitration Act (Title 9 of the
United States Code) shall apply to the construction, interpretation, and
enforcement of this arbitration provision.
14.12    No Implied Waivers; Cumulative Remedies; Writing Required. No delay or
failure of Agent or any Lender in exercising any right, power or remedy
hereunder shall affect or operate as a waiver thereof, nor shall any single or
partial exercise thereof or any abandonment or discontinuance of steps to
enforce such a right, power or remedy preclude any further exercise thereof or
any other right, power or remedy. The rights and remedies hereunder of Agent and
the Lenders are cumulative and not exclusive of any rights or remedies which
they would otherwise have. Any waiver, permit, consent or approval of any kind
or character on the part of Agent or any Lender of any breach or default under
this Agreement or any such waiver of any provision or condition of this
Agreement must be in writing and shall be effective only to the extent
specifically set forth in such writing.
14.13    Electronic Submissions. Upon not less than thirty (30) days’ prior
written notice (the “Approved Electronic Form Notice”), Agent and Lenders may
permit or require that any of the documents, certificates, forms, deliveries or
other communications, authorized, required or contemplated by this Agreement or
the other Loan Documents be submitted to Agent and Lenders in Approved
Electronic Form (as hereafter defined), subject to any reasonable terms,
conditions and requirements in the applicable Approved Electronic Forms Notice.
For purposes hereof “Electronic Form” means e-mail, e-mail attachments, data
submitted on web-based forms or any other communication method that delivers
machine readable data or information to Agent and Lenders, and “Approved
Electronic Form” means an Electronic Form that has been approved in writing by
Agent and Lenders (which approval has not been revoked or modified by Lender)
and sent to Borrowers in an Approved Electronic Form Notice. Except as otherwise
specifically provided in the applicable Approved Electronic Form Notice, any
submissions made in an applicable Approved Electronic Form shall have the same
force and effect that the same submissions would have had if they had been
submitted in any other applicable form authorized, required or contemplated by
this Agreement or the other Loan Documents
14.14    Jury Waiver. AGENT, LENDERS AND BORROWERS HEREBY VOLUNTARILY,
KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE

- 75 -

--------------------------------------------------------------------------------




(WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) BETWEEN AGENT, LENDERS (OR ANY
LENDER) AND BORROWERS (OR ANY BORROWER) ARISING OUT OF OR IN ANY WAY RELATED TO
THIS AGREEMENT OR ANY LOAN DOCUMENT, OR ANY RELATIONSHIP BETWEEN AGENT, ANY
LENDER AND ANY BORROWER. THIS PROVISION IS A MATERIAL INDUCEMENT TO AGENT AND
LENDERS TO PROVIDE THE FINANCING DESCRIBED IN THIS AGREEMENT.
14.15    Venue and Service of Process. EACH PARTY TO ANY LOAN DOCUMENT, IN EACH
CASE FOR ITSELF, ITS SUCCESSORS AND ASSIGNS, (A) IRREVOCABLY SUBMITS AND
CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS OF THE
STATE OF TEXAS (AND OF THE APPROPRIATE APPELLATE COURTS THEREFROM),
(B) IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY LITIGATION
ARISING OUT OF OR IN CONNECTION WITH THE LOAN DOCUMENTS AND THE OBLIGATION
BROUGHT IN THE DISTRICT COURT OF HARRIS COUNTY, TEXAS, OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION,
(C) IRREVOCABLY WAIVES ANY CLAIMS THAT ANY LITIGATION BROUGHT IN ANY OF THE
AFOREMENTIONED COURTS HAS BEEN BROUGHT IN AN INCONVENIENT FORUM, (D) IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THOSE COURTS IN ANY LITIGATION
BY THE MAILING OF COPIES THEREOF BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
POSTAGE PREPAID, BY HAND-DELIVERY, OR BY DELIVERY BY A NATIONALLY RECOGNIZED
COURIER SERVICE, AND SERVICE SHALL BE DEEMED COMPLETE UPON DELIVERY OF THE LEGAL
PROCESS AT ITS ADDRESS SET OUT IN THIS AGREEMENT, AND (E) IRREVOCABLY AGREES
THAT ANY LEGAL PROCEEDING AGAINST ANY PARTY TO ANY LOAN DOCUMENT ARISING OUT OF
OR IN CONNECTION WITH THE LOAN DOCUMENTS OR THE OBLIGATION MAY BE BROUGHT IN ONE
OF THE AFOREMENTIONED COURTS. THE SCOPE OF EACH OF THE FOREGOING CONSENTS AND
WAIVERS IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH BORROWER
ACKNOWLEDGES THAT THESE CONSENTS AND WAIVERS ARE A MATERIAL INDUCEMENT TO
AGENT’S AND EACH LENDER’S AGREEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
AGENT AND LENDERS HAVE ALREADY RELIED ON THESE CONSENTS AND WAIVERS IN ENTERING
INTO THIS AGREEMENT, AND THAT AGENT AND LENDERS WILL CONTINUE TO RELY ON EACH OF
THESE CONSENTS AND WAIVERS IN RELATED FUTURE DEALINGS. EACH BORROWER FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THESE CONSENTS AND WAIVERS WITH ITS
LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY AGREES TO EACH CONSENT AND
WAIVER FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

- 76 -

--------------------------------------------------------------------------------




THE CONSENTS AND WAIVERS IN THIS SECTION 14.15 ARE IRREVOCABLE, MEANING THAT
THEY MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THESE CONSENTS AND
WAIVERS SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, SUPPLEMENTS, OR REPLACEMENTS
TO OR OF THIS OR ANY OTHER LOAN DOCUMENT. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
14.16    Marketing and Disclosure Rights of Lenders. Each Borrower hereby grants
Agent and each Lender the right to divulge such Borrower’s name and a brief
description of the transactions contemplated by this Agreement and the other
Loan Documents, including such information as is normally and customarily
provided in tombstone advertisements, on Agent’s or any Lender’s internet
website, in Agent’s or any Lender’s newsletter or in any of Agent’s or any
Lender’s other marketing materials; provided, that neither Agent nor any Lender
shall divulge any non-public information about the financial condition of the
Borrowers in any such advertisements. Each Borrower also grants Agent and each
Lender the right to divulge all material aspects of the transactions
contemplated by this Agreement and the other Loan Documents to Agent’s and each
Lender’s lenders, partners, affiliates and potential investors, subject to
Agent’s and Lenders’ obligations to instruct such Persons to maintain the
confidentiality of such information. Borrower further understands and
acknowledges that Agent and each Lender and one or more of their respective
members and affiliates (including, without limitation, Main Street Capital II,
LP, Main Street Mezzanine Fund, LP, Main Street Equity Interests, Inc. and Main
Street Capital Partners, LLC) will likely have certain regulatory requirements
in order to maintain compliance with the rules and regulations of the Securities
and Exchange Commission (the “SEC”) and as such Borrower approves and consents
to the disclosure of the transactions contemplated by this Agreement for such
purposes.
14.17    Managerial Assistance by Lenders. Each Borrower acknowledges that each
Lender has offered and continues to offer to make available managerial,
consulting or other assistance upon such Borrower’s request.
14.18    Entirety. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN AGENT, LENDERS AND BORROWERS AND SUPERSEDE ANY AND ALL
PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT
MATTER HEREOF, INCLUDING WITHOUT LIMITATION THE COMMITMENT LETTER AND ANY TERM
SHEET ENTERED INTO BY ANY LENDER AND ANY BORROWER. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS BY THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
[The remainder of this page has been intentionally left blank.
Signatures are on the following page.]



- 77 -

--------------------------------------------------------------------------------




EXECUTED as of the day and year set out in the introductory paragraph hereto.
 
AGENT: 

MAIN STREET CAPITAL CORPORATION, 
a Maryland corporation, 
as Agent 


 
By: /s/ Robert M Shuford       
Name: Robert M. Shuford 
Title: Managing Director






    



--------------------------------------------------------------------------------




 
BORROWERS: 

GLOWPOINT, INC. 
a Delaware corporation 

 
By: /s/ David Clark       
Name: David Clark
Title: Chief Financial Officer, Treasurer and
Secretary
 
GP COMMUNICATIONS, LLC, 
a Delaware limited liability company
By: Glowpoint, Inc., its managing member
By: /s/ David Clark       
Name: David Clark
Title: Chief Financial Officer, Treasurer and
Secretary
 
AFFINITY VIDEONET, INC. 
a Delaware corporation 

 
By: /s/ David Clark       
Name: David Clark
Title: Chief Financial Officer, Treasurer and
Secretary
 
 
 
 





--------------------------------------------------------------------------------




 
LENDER: 

MAIN STREET CAPITAL CORPORATION, 
a Maryland corporation 


 
By: /s/ Robert M. Shuford       
Name: Robert M. Shuford 
Title: Managing Director







